Exhibit 10.3

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code

Firm-Fixed-Price

Page 1 of 35

 

 

 

 

2. Amendment/Modification No.

P00012

3. Effective Date

2009JUL24

4. Requisition/Purchase Req. No.

SEE SCHEDULE

5. Project No. (If applicable)

 

 

 

 

 

6. Issued By                                                                Code

W56HZV

7. Administered By (If other than Item 6)                Code

 

DCMA ATLANTA

2300 LAKE PARK DRIVE, SUITE 300

SMYRNA, GA  30080

S1103A

 

 

 

 

U.S. ARMY CONTRACTING COMMAND

AMSCC-TAC-ADED

REBECCA TABOR (586) 574-6290

WARREN, MICHIGAN 48397-5000

HTTP://CONTRACTING.TACOM.ARMY.MIL

WEAPON SYSTEM:  WPN SYS:  UR

 

EMAIL:  REBECCA.TABOR@US.ARMY.MIL

 

 

SCD  A

PAS  NONE

ADP PT  HQ0338

 

 

 

 

8. Name And Address Of Contractor (No., Street, County, State and Zip Code)

 

FORCE PROTECTION INDUSTRIES, (INC)

9801 HWY 78 STE 3

LADSON, SC 29456-3802

 

 

TYPE BUSINESS: Large Business Performing in U.S.

 

o

9A. Amendment Of Solicitation No.

 

 

 

9B. Dated (See Item 11)

 

 

x

10A. Mod. Of Contract/

Order No.

 

W56HZV-08-C-0028

 

 

 

 

 

Code: 1EFH8

Facility Code 

 

 

10B. Dated (See Item 13)

2007NOV02

 

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

 

 

o The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers

¨ is extended, ¨ is not extended.

 

Offers must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. Accounting and Appropriation Data (if required)

ACRN:  AD NET INCREASE:  $25,872,611.52

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

KIND MOD CODE: 6

It Modifies The Contract/Order No. As Described In Item 14.

 

 

 

o

A.

This Change Order is Issued Pursuant To:

The Contract/Order No. In Item 10A.

The Changes Set Forth In Item 14 Are Made In

 

 

 

o

B.

The Above Numbered Contract/Order Is Modified To Reflect The Administrative
Changes (such as changes in paying office, appropriation date, etc.)

Set Forth In Item 14, Pursuant To The Authority Of FAR 43.103(b).

 

 

 

o

C.

This Supplemental Agreement Is Entered Into Pursuant To Authority Of:

Mutual agreement of both parties

x

D.

Other (Specify type of modification and authority)  Mutual Agreement of the
Parties

 

E. IMPORTANT: Contractor  o is not,    x is required to sign this document and
return ____________ copies to the Issuing Office.

 

 

14.

Description Of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

 

SEE SECOND PAGE FOR DESCRIPTION

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. Name And Title Of Signer (Type or print)

 

16A. Name And Title Of Contracting Officer (Type or print)

VICTOR J. VAUGHN

VICTOR.VAUGHN@US.ARMY.MIL   (586)574-8283

 

 

15B. Contractor/Offeror

 

15C. Date Signed

 

16B. United States Of America

 

16C. Date Signed

 

 

 

 

By

/SIGNED/

 

2009JUL24

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

NSN 7540-01-152-8070

 

STANDARD FORM 30 (Rev. 10-83)

PREVIOUS EDITIONS UNUSABLE

 

Prescribed by GSA FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION A - SUPPLEMENTAL INFORMATION

 

1.     The purpose of this Modification P00012 to Contract W56HZV-08-C-0028 is
to incorporate the following into this contract:

 

SECTION B:

 

a)     Exercise Option CLIN 2100AA, [***] each Buffalo A2 Vehicles, NTE: $[***],
Undefinitized: $[***].

 

b)    Add CLIN 2101AA, [***] each Buffalo A2 Vehicles, NTE: $[***],
Undefinitized: $[***].

 

SECTION C:

 

Paragraph C.20 RADIO FREQUENCY IDENTIFICATION, is changed as follows:

 

In addition to the requirements in DFARS 252.211-7006, Active RFID tags shall
also be applied to each vehicle, BII, 90 Day

Spares and Tires.

 

SECTION I:

 

Change Clause 52.216-24, Limitation of Government Liability accordingly.

 

SECTION J:

 

Add Attachment 0014, Buffalo - Magnetic Particle Inspection Requirement.

 

2.     As a result of this modification, the total dollar amount of the contract
is increased by $25,872,611.52 from $55,812,440.83 to $81,685,052.35. The Not to
Exceed amount for this contract is increased by $52,801,248.00 from
$50,452,767.00 to $103,254,015.00.

 

3.     The FAR Clause 52.216-24, Limitation of Liability, applies to CLINs
1200AA, 1200AG, 1200AH, 1201AA, 1202AA, 2100AA and 2101AA only.

 

4.     All other contract terms and conditions remain unchanged and in full
force and effect.

 

*** END OF NARRATIVE A0015 ***

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2100

 

NSN:  9999-99-999-9999

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2100AA

 

SECOND ORDERING PERIOD

 

[***]

 

EA

 

$ UNDEFINITIZED

 

$

[***]

 

 

 

 

 

 

 

 

 

NOT TO EXCEED

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  BUFFALO A2 (21)

PRON:  P196M0482T    PRON AMD: 02    ACRN: AD

AMS CD:  51108360009

CUSTOMER ORDER NO:  P19P50091CBBA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin

ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV9152G800

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

[***

]

30-SEP-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

002

 

[***

]

31-OCT-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

003

 

[***

]

30-NOV-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM
NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2101

 

NSN:  2355-01-567-G802

SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2100AA

 

SECOND ORDERING PERIOD

 

[***]

 

EA

 

$ UNDEFINITIZED

 

$

[***]

 

 

 

 

 

 

 

 

 

NOT TO EXCEED

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN: BUFFALO A2 ([***])

PRON: P196M0492T    PRON AMD: 02    ACRN: AD

AMS CD: 51108360009

CUSTOMER ORDER NO: P1950091CBBA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin

ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV9155G802

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

[***

]

30-NOV-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

002

 

[***

]

31-DEC-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

003

 

[***

]

31-JAN-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
\fprq2

 

A2 CONFIGURATION

 

C.1 STATEMENT OF WORK

C.2 VEHICLE REQUIREMENTS

C.3 APPLICABLE DOCUMENTS

C.4 DATA AND SOFTWARE DELIVERY

C.5 SYSTEM/PROJECT MANAGEMENT

C.6 MEETINGS/CONFERENCES

C.7 CONFIGURATION MANAGEMENT

C.8 LOGISTICS DOCUMENTATION REQUIREMENTS

C.9 INTEGRATED LOGISTICS SUPPORT

C.10 TECHNICAL PUBLICATIONS

C.11 MILITARY PACKAGING

C.12 QUALITY ASSURANCE MANAGEMENT

C.13 SAFETY ENGINEERING AND HEALTH HAZARDS

C.14 MANPRINT

C.15 HAZARDOUS MATERIALS MANAGEMENT

C.16 EQUIPMENT CONTROL RECORD

C.17 WARRANTY

C.18 TRAINING

C.19 INDIVIDUAL UNIQUE IDENTIFICATION DESCRIPTOR

C.20 RADIO FREQUENCY IDENTIFICATION

 

C.1 STATEMENT OF WORK

 

C.1.1 This statement of work defines the effort required for the purchase of the
Buffalo Mine Protected Clearance Vehicle (MPCV). The Buffalo MPCV is a six
wheeled Blast Resistant vehicle that is capable of interrogating and classifying
suspected explosive hazards, including improvised explosive devices (IEDs). The
Buffalo MPCVs articulating arm with its digging/lifting attachment and
camera/display monitor is used to remotely interrogate a suspected explosive
hazard and allow the crew to confirm, deny and/or classify the hazard from
inside the vehicle.

 

C.1.2 The Contractor shall manufacture and deliver the specified Buffalo MPCV,
specified under Section B of this scope, which meet all the technical
requirements of Army Technical Purchase Description (ATPD) Buffalo MPCV Purchase
Description (ATPD 2373 MPCV), hereafter referred to as PD 2373, see Attachment
1. This scope includes both the development of the Hardware and the Logistics
documentation required to support the Buffalo MPCV. This includes repairs and
spare parts, and consumable and maintenance parts in support of Verification,
Log Demo, Operational User Testing (OT), Demonstration Testing (DT), and all
other events covered by this statement of work.

 

C.1.3 The Buffalo MPCV is used in complement with the Vehicle Mounted Mine
Detector (VMMD) and Medium Mine Protected Vehicle (MMPV) to conduct route and
area clearance operations. The Buffalo MPCV will be organic to the Clearance
Company in support of the Engineer Brigade, Combat Support Brigade (Maneuver
Enhancement), or Brigade Combat Team. The characteristics of the vehicle and
associated subsystems are described in PD 2373.

 

C.2 VEHICLE REQUIREMENTS

 

C.2.1 The Buffalo Mine Protected Clearance Vehicle (MPCV): The contractor, as an
independent entity, and not as an agent of the U.S. Government, shall furnish
all engineering, test data, supporting labor, supplies, services, facilities and
equipment necessary for the delivery of MPCV Systems, as required under the
contract. The MPCV systems delivered under this contract shall meet all
specifications and requirements as outlined in the Buffalo MPCV Purchase
Description (ATPD 2373 MPCV).

 

C.2.2 Transportability: The Buffalo MPCV shall be fit for self-deployment on
highways worldwide; and capable of being transported by rail, marine, and air
modes. See ATPD 2373 paragraph 3.15.2 for specific transportability
requirements. The contractor shall submit a Transportability Report with any
changes reflected in the final report. Contractor shall also provide errata
sheets specifying change and location (CDRL A001). The rail transport height per
the Gabarit International de Chargement for rail transport listed in
Transportability Requirement (3.15.2) shall be waived for the Buffalo A2
configuration.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.2.3 System Information: The Buffalo MPCV is organic to the Clearance Company
to conduct route clearance operations. The Buffalo MPCV will primarily be
employed in support of the Engineer Brigade, Maneuver Enhancement Brigade or
Maneuver Brigade Combat Team.

 

C.2.4 The Government reserves the right to withhold payment of hardware if data
deliverables are delinquent. The Contractor is responsible for ensuring that all
data deliverables required in this scope are completed and accepted in order to
meet the overpack requirements in paragraph C.9.1.6. The Government is aware
that the first vehicles delivered under this contract for testing (qty up to 7
systems) and for the first unit equipped (qty 12 systems) will not have the TMs
overpacked.

 

C.2.5 Use of common components and parts already existing within the Army supply
system is preferred.

 

C.2.6 Camouflage Pattern: It is the contractors responsibility to develop and
obtain approval of the camouflage pattern (CDRL A002).

 

C.2.7 Government Furnished Equipment (GFE): The contractor shall provide the
means to handle delivery and storage of any supplied GFE equipment (CDRL A003).

 

C.3 APPLICABLE DOCUMENTS

 

C.3.1 The following documents form a part of the SOW to the extent specified
herein. Additional applicable documents can be found in the Buffalo MPCV
Purchase Description (Section 2). While every effort has been made to ensure the
completeness of these lists, document users are cautioned that they must meet
all the specified requirements in Buffalo MPCV Purchase Description (cited in
Sections 3 & 4), whether or not they are listed.

 

·                                          Federal Motor Vehicle Safety
Standards and Regulations (U.S. Department of Transportation, National Highway
Traffic, Safety Administration, Safety Assurance, Office of Vehicle Safety
Compliance)

·                                          AFJMAN 24-104/TM 38-250

·                                          AR 700-15

·                                          AFJMAN 24-104/TM 38-250

·                                          DLAD 4145.41/AR 750-143

·                                          FAR 52.247-29

·                                          MIL-STD-129

·                                          MIL-STD-2073-1

·                                          TITLE 49, Code of Federal
Regulations, Part 100-199, Transportation

 

C.3.2 The following documents form a part of the SOW to the extent specified
herein. The listing of required documents may not be fully inclusive of all
required specifications or standards required for support of logistic
documentation development.

 

Note: The most recent versions of these documents shall be utilized Data Items
can be found at: http://assist.daps.dla.mil/quicksearch/fsc_quicksearch.cfm

 

DATA ITEMS

 

DI-ALSS-81530

LOGISTICS PRODUCTS

DI-ALSS-81529

LOGISTICS MANAGEMENT INFORMATION DATA PRODUCTS

DI-ADMN-81505

REPORT, RECORD OF MEETING/MINUTES

DI-SAFT-80102B

SAFETY ASSESSMENT REPORT

DI-PACK-80120B

PACKAGING

DI-CMAN-80639C

ENGINEERING CHANGE PROPOSAL (ECP)

DI-MISC-81397

HMMP REPORT

DI-ALSS-80686

SPECIAL TOOLS TEST EQUIPMENT (STTE)

DI-ILSS-80872

TRAINING MATERIALS

 

SPECIFICATIONS/STANDARDS

 

MIL-DTL-31000C

TECHNICAL DATA PACKAGES

MIL-STD-1474D

DESIGN CRITERIA STANDARD: NOISE LIMITS

MIL-PRF-49506

PERFORMANCE SPECIFICATIOIN LOGISTICS MANAGEMENT INFORMATION

MIL-STD-40051-2

PREPARATION OF DIGITAL TECHNCIAL INFORMATION FOR PAGE-BASED TECHNICAL MANUAL

MIL-HDBK-1222C-1

GUIDE TO STYLE AND WORK PACKAGES FOR TECHNICAL MANUALS

MIL-STD-882D

STANDARD PRACTICE FOR SYSTEM SAFETY

MIL-STD-2073-1D

STANDARD PRACTICE FOR MILITARY PACKAGING

MIL-STD- 1472F

DOD HUMAN ENGINEERING

MIL-PRF-63004D

LUBRICATION ORDERS

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

MIL-PRF-63002J

REQUIREMENTS FOR PREPARATION OF MODIFICATION WORK ORDERS

 

OTHER GOVERNMENT DOCUMENTS

 

DA PAM 700-60

DEPARTMENT OF THE ARMY SKO

DA PAM 700-21

TMDE REGISTER INDEX

AMC-P 700-25

GUIDE TO PROVISIONING

ASTM D4169

STANDARD PRACTICE FOR PERFORMING TESTING OF SHIPPING CONTAINERS

NAS 411

HAZARDOUS MATERIALS MANAGEMENT

FM 21-10

FIELD HYGIENE AND SANITATION

CFR 29, 40, 49

CODE OF FEDERAL REGULATIONS

AFMAN 24-204

HAZMAT AND GENERAL PACKAGING

QAPQ

QUALITY ASSURANCE PROVISIONING GUIDANCE

 

INTERNATIONAL MARATIME DANGEROUS GOODS CODE

 

TB 750-93-1

FUNCTIONAL GROUP CODES (FGC) TECHNICAL BULLETIN

AR 750-1

ARMY MATERIAL MAINTENANCE POLICY

MIL-HDBK-502

ACQUISITION LOGISTICS

FM 3-5

NBC DECONTAMINATION

TRADOC REG 350-70

TOTAL ARMY TRAINING SYSTEM

 

C.4 DATA AND SOFTWARE DELIVERY

 

The Contractor is responsible for meeting all of the requirements defined in
this contract. The Contractor shall furnish all services, materials, and the
equipment required for testing, Log Demo and Verification.

 

C.4.1 DATA REQUIREMENTS

 

C.4.1.1 Data Items will be submitted in English

 

C.4.1.2 All e-mail will be in readable/downloadable Government compatible
format.

 

C.4.1.3 Disks or CD-ROM.

 

The Contractor shall annotate all CD-ROMs with:

 

 

·

Contract Number

 

·

CDRL Number and Item (A007, MAC)

 

·

Delivery Type (Draft, Final)

 

·

Date

 

·

Contractor Name

 

·

System Name

 

·

Unclassified / FOUO

 

·

Distribution Statement D

 

C.4.2 The PCO is the approving authority for all logistics documents delivered
under this contract. AMSTA-LC-GMA referenced throughout this scope refers to the
guidance signed by the Buffalo MPCV Logistics Manager. All guidance provided by
the Buffalo MPCV Logistics Manager will be submitted through the Government
Procuring Contracting Officer (PCO). Any guidance provided by any other
Government representative should immediately be brought to the Buffalo MPCV
Logistics Managers attention for concurrence or rejection of the guidance. Only
the Government PCO is authorized to modify or change this scope of work. The
Government Contract specialist shall be included on all email submittals for
documentation and tracking purposes.

 

C.5 SYSTEM/PROJECT MANAGEMENT

 

The Contractor shall provide Government personnel with in-plant access to
hardware and all technical and logistics data in support of contract efforts.
The Contractor shall provide copies of documents generated through the course of
the contract upon request except for proprietary documents which must be
reviewed on contractor premises.

 

C.6 MEETINGS/CONFERENCES

 

C.6.1 Start of Work (SOW) Meeting

 

C.6.1.1 Thirty (30) days after contract award a Start of Work Meeting shall be
held at held at the U.S. Army Tank-automotive and Armaments Command (TACOM).
This meeting will focus on contract terms and conditions, a review of all data
requirements,

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

required specifications, program schedule, test requirements and relevant
logistics requirements to assure a complete understanding of the requirements.
The meeting will also include a reliability meeting, a publications meeting, a
provisioning guidance conference, and a new equipment training meeting. The
Contractor shall make available contract administration personnel, management,
engineers, and logistic support personnel as the Government deems required.

 

C.6.1.2 In this meeting, the Contractor shall present detailed paths/milestone
graphic presentations that defines Contractor performance necessary to meet
contract delivery requirements as defined in the Scope of Work. The Contractor
shall provide to the Government an internal list of all functional Contractor
personnel involved in this contract. This list will be updated as required to
maintain accuracy. The following discussions are to be part of the Start of Work
Conference:

 

·      Provisioning Guidance: to provide guidance to the Contractor for
documenting and submitting provisioning data.

 

·      Engineering Data for Provisioning (EDFP): During this conference, the
Government will discuss all EDFP requirements.

 

·      Publications Guidance: To review and discuss publications requirements.

 

·      New Equipment Training Meeting: To review and discuss training
requirements

 

·      Maintenance Planning: To review and discuss operator and maintenance
functions and what constitutes reparable items.

 

·      Testing and Reliability: To review and discuss the Purchase Description
and expected testing requirements.

 

·      Other Integrated Logistics Support (ILS) issues, such as safety.

 

C.6.1.3 At Start of Work Meeting, the Contractor will outline the processes and
data base intended for use in screening each Part Number for identification of
the prime source and/or for commonality of part within the defense supply
system. This may be Federal Logistics Information System (FLIS), WEBFLIS, or by
batch submittal part numbers to DLIS. The Screening system used is at the
discretion of the contractor and will be identified prior to SOW. The Government
will, at the request of the Contractor, provide a demonstration of parts
screening procedures expected throughout the Provisioning process. Guidelines
and full screening requirements addressed at the Start of Work will be adhered
to throughout the Provisioning process.

 

C.6.1.3.1 At the Start of Work meeting the Contractor will provide the
Government with a complete list of major components utilized in the Buffalo and
identify each component by the original source of supply, manufacturer’s part
number and name. This includes original commercial parts modified by the
contractor for application to the Buffalo. Major assemblies to be identified at
the SOW shall include but are not limited to the following:

 

Engine:

Transmission:

Front Axles:

Rear Axles:

Batteries:

Tire Assemblies:

Tires:

Wheels:

Transfer Gear case:

Starter:

Alternator:

Fuel Pump:

Differential:

Brake System:

 

The contractor agrees to supply this information at the SOW meeting and to allow
the Government to research its legacy data for provisioning data, RPSTL artwork,
maintenance procedures, lubrication instructions, troubleshooting and Preventive
Maintenance Checks and Services (PMCS). If found, the above technical data will
be provided to the Contractor as source data GFI for incorporation into the
Buffalo ILS effort. The Contractor shall be responsible for a technical review
of the GFI data to make certain system peculiarities to Buffalo are compatible
and will correct incompatible details as required to accurately reflect the
Buffalo equipment designs.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.6.2 Maintenance, Provisioning, and Publication (MPP) Review: These conferences
will be held at the Contractors facility unless the parties agree to move it to
a different location. The first conference will be held 31 March 2009. Future
MPP conferences will be scheduled as required.

 

The following areas will be discussed at the MPP review:

 

C.6.2.1 Publications Guidance: The Government will review and discuss
publications requirements. The Government will look over at least one work
package that the Contractor has prepared to provide clarification and guidance.

 

C.6.3 Provisioning Conference:

 

Formal provisioning conferences will be held; the first Conference will be held
31 March 2009. Follow-on provisioning conferences will be held every forty-five
(45) days until all data is submitted. Each conference will be a maximum of 5
working days with no less than 800 items and no more than 1500 items presented
for review. The Contractor will provide the following, as necessary, to support
the provisioning conference effort:

 

C.6.3.1 Hard copy of the Provisioning Parts list (PPL) shall be in a format
acceptable to TACOM Commodity Command Standard System (CCSS) database (1552 or
LSA-036 format). CDRL A013

 

C.6.3.2 By the start of the conference, the contractor shall have annotated each
Provisioning Line Item Sequence Number (PLISN) on the applicable EDFP.

 

C.6.3.2.1 EDFP Shall be provided for each item appearing on the PPL, first
appearance only, except for items that are documented by Government drawings,
specifications or standards, or nationally recognized industry association
specifications or standards. At a minimum, the technical documentation must
provide the following:

 

C.6.3.2.2 Dimensional, material, mechanical, electrical and other descriptive
characteristics.

 

C.6.3.2.3 Technical identification of items for maintenance of items for
maintenance support consideration, to include location within its next higher
assembly, i.e., internal location of an electrical component within an engine
starter assembly.

 

C.6.3.2.4 If the drawing, commercial literature, specification or standard does
not identify the location of the part within the end item, then a sketch or
illustration must be attached to that specific document. The technical
documentation will be provided on hardcopy and reproducible electronic format.

 

C.6.3.2.5 Technical Data submitted as EDFP shall be annotated with CAGEC, PCCN,
PCC, and PLISN. On Engineering Drawings, the PLISN will be directly above the
nomenclature. On Associated Lists, the PLISN will appear next to the item
identification. When an Engineering Drawing or Associated List applies to
multiple PLISNs, all PLISNs will be annotated on the Engineering Drawing or
Associated List. The Engineering Drawings and Associated List will be provided
in PLISN sequence to be compatible with the PPL. If commercial literature is
provided, the CAGEC and PLISN will be annotated next to the appropriate
manufacturer’s part number. The sketch or illustration provided in support of
the commercial literature, specification or standard must also have the PLISN
annotated next to the specific item.

 

C.6.3.2.6 Provisioning conference data shall be organized in such a manner as to
provision assemblies in a logical sequence. Piece/Part provisioning shall be
avoided unless necessary as deemed by the Government. Submission of incomplete
assemblies or incongruent part sequences may be deemed unacceptable by the
Government.

 

C.6.4 Integrated Product Teams and Integrated Product Team Meetings. Integrated
Product Teams (IPTs) shall be used in the manufacture, test, refurbishment, and
management phases of this program. These IPTs shall include Government,
Contractor, and Subcontractor participation. The IPT will be used as a forum for
program reviews, design reviews, resolution of issues, and other
contract-related items. IPT meetings shall be held at the Contractors or
subcontractors facilities. IPT meetings will be held every four months or when
deemed necessary by the Government. Conference calls/video conferences may
suffice for IPT meetings, when appropriate. Government and Contractor will
coordinate the meeting dates at least 10 working days before the IPT starts to
allow for travel time.

 

C.6.5 Contract Status Review Conference: As part of the overall contract
management effort, the Contractor shall provide technical and managerial
representative(s) to attend periodic meetings, at least once per year, at TACOM,
to review contract status. This review

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

shall be for one eight-hour day, or as specified. A conference may be called by
either the Government or the Contractor to clarify any questions in regard to
contract requirements. Topics to be discussed shall include, but not be limited
to, contract status, testing, production, logistics, technical issues, and
deliverables. The Contractor will coordinate an agenda with the Procuring
Contracting Officer (PCO) no later than five days prior to the meeting.

 

C.6.6 The Contractor shall take minutes for all meetings. The System Acquisition
Manager (SAM) approved minutes shall be distributed to all parties not later
than 10 days after the completion of the meeting, in accordance with CDRL A005.

 

C.6.7 When meetings are held at the Contractor’s facility, the Contractor will
make the following available for the Government’s use:

 

(a)   Required technical, logistics or other documentation (including drawings,
computer data bases, publications, and other required data)

(b)   Computer resources, as required

(c)   Access to Internet, via LAN connection

(d)   Access to a Buffalo MPCV

 

C.6.8 Project Planning Chart. The contractor shall submit a Progress Planning
Chart in accordance with CDRL A006. The contractor shall submit one Progress
Planning Chart covering all CLINs that the contractor is performing work on
under the contract.

 

C.7 CONFIGURATION MANAGEMENT

 

C.7.1 CONFIGURATION MANAGEMENT (CM). The Contractor shall maintain a CM process
for the control of all hardware and software configuration documentation, media,
and parts representing or comprising the production vehicles. The application of
the principles in the latest version of Electronic Industries Alliance (EIA)-649
shall be used to implement the technical and program management fundamentals of
configuration management. The principles contained in MIL-HDBK-61 may be used
for guidance. The Contractor’s CM shall consist of configuration identification,
configuration control, configuration status accounting, and configuration
audits. Consideration for interfacing with other acquisition requirements such
as design review, assurance, and other program related disciplines shall be
addressed. The Contractor shall notify the Government of any changes at the
Contractor’s facility which affect the Contractor’s established CM process. The
Contractor shall document all elements of their configuration management in a CM
Plan. The Government has the right, at any time, to review the plan.

 

C.7.2 FUNCTIONAL AND PRODUCT BASELINE. The Contractor shall establish and
document the functional and product baselines. The performance baseline shall
include: applicable Performance Specification and interface control
documentation.

 

C.7.3 CONFIGURATION CONTROL. The Contractor shall implement positive
configuration control methods and procedures to maintain the integrity and
traceability of the Government controlled configuration baselines.

 

C.7.4 ENGINEERING CHANGE PROPOSALS (ECP). All permanent configuration control
changes to established baselines shall be proposed utilizing an Engineering
Change Proposal (ECP) or a Value Engineering Change Proposal (VECP). All ECPs
and VECPs shall be submitted in accordance with CDRL A007. All revised drawings
shall be submitted in accordance with CDRL A008.

 

C.7.4.1 ECP CLASSIFICATION. Engineering changes shall be classified as either
Class I or Class II changes. The criteria in MIL-HDBK61A, Section 6 and Table
6-2 shall be used to determine the Class of the change. The Government will
review Class II ECPs and is the final authority for concurrence of
classification.

 

C.7.4.2 ECP CONTROL NUMBERS. The Contractor shall obtain a block of Government
control numbers to be used in the preparation and tracking of ECPs and VECPs .
The Contractor shall contact the Configuration Data Management (CDM)
representative, USATACOM, for issuance of a block of numbers to be used by the
Contractor under this Contract. The Contractor shall assign a control number to
each change proposal submitted to the Government. The control number shall
consist of the Contractor’s assigned symbol (xxx) and the applicable
TACOM-assigned five-digit alpha/numeric number. Once assigned, a control number
shall not be reused, with the exception of resubmission of the original to
reflect minor corrections (C1, C2, etc.) or major reworked proposals (R1, R2,
etc.). The Contractor shall maintain status accounting records of where and when
each ECP and VECP number was used. The justification code V shall be assigned to
all ECPs submitted pursuant to the Value Engineering (VE) clause of the
contract.

 

C.7.4.3 ECP Effectivity and Status Accounting. Changes resulting from
Government-approved VECPs and ECPs shall be incorporated into production through
contract modification. Actual cut-in of these changes shall be at a single end
item cut-in point. Each approved change shall be applied to the production line
at one time, in their entirety. The Contractor shall maintain the original
effectivity point information (serial number, lot number, date, or similar
identifier that allows identification of affected units) on file in the
Contractors status accounting system, and supply this information to either the
Governments PDM system or CDM representative.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

For each change, the Contractor shall document and report the corresponding
serial numbers and the actual date of each cut-in, notifying DCMA prior to
cut-in.

 

C.7.5 NOTICE OF REVISION (NOR). The Contractor shall prepare a NOR as an
ancillary document to each Class I ECP in accordance with CDRL A009. The NORs
shall depict specific changes to delivered engineering drawings, down to the
specific paragraph level, for Government-controlled performance documentation.
The Government will approve NORs at time of ECP approval. All drawings revised
to incorporate the approved NORs shall be in accordance with CDRL A008.

 

C.7.6 REQUEST FOR DEVIATION (RFD). All requests to depart from a particular
requirement of the approved baselined documentation for a specific number of
units or a specified period of time shall be made by the Contractor via an RFD.
An RFD shall not effect a change to any configuration documentation. All RFDs
shall be submitted in accordance with CDRL A010. Submission of recurring
deviations is discouraged.

 

C.7.6.1 RFD CLASSIFICATION. All RFDs shall be classified as either Minor or
Major. The criteria in MIL-HDBK-61A, section 6.3.1.a shall be used to determine
the class of an RFD. Critical deviations are not authorized as they have a
profound impact on safety.

 

C.7.6.2 RFD CONTROL NUMBERS. The Contractor shall assign a unique number in
contractor format for the preparation and tracking of all RFDs.

 

C.7.6.3 RFD EFFECTIVITY AND STATUS ACCOUNTING. The Contractor shall specifically
designate each separate unit (or lot of units) of the configuration items that
are known to be, or that will be, impacted by a proposed RFD. The Contractor
shall identify all actual units impacted by an RFD by serial number, lot number,
or similar identifier that allows identification of affected units, retain this
information in the Contractors status accounting system, and supply this
information to either the Government PDM system or CDM representative.

 

C.7.7 AUTOMATED CONFIGURATION MANAGEMENT SYSTEM (ACMS)/WINDCHILL. ACMS/Windchill
will be the Product Data Management System used for the creation and formal
submission of configuration control documentation. The Contractor shall submit
all ECPs, VECPs or RFDs utilizing the ECP or RFD CREATE modules within ACMS.

 

The Contractor shall identify the name, phone number and e-mail address of their
representatives requiring access to the Government website for the purpose of
creating/submitting ECPs and RFDs in the ACMS/Windchill (see Attachment 0012).
The Contractor shall monitor ACMS/Windchill for Government-initiated ECPs, and
will have 30 days from the day the ECP appears in ACMS/Windchill to act on it,
as appropriate.

 

C.7.8 CONTRACTOR INITIATED CHANGES. The Contractor shall not implement Class I
ECPs without receiving prior Government approval. Unsolicited Class I ECPs are
discouraged. However, the Contractor may submit preliminary Class I ECPs to
allow evaluation of the desirability of expending resources to fully document a
proposed change. Changes that impact the following areas are instances where
unsolicited ECPs may be justified:

 

·      Safety

·      Human Factors

·      Interoperability

·      System-level Interface/Compatibility

·      Correction of Defects

·      Survivability

·      Security

·      Product Improvements

·      Technology Improvements

·      Reliability and Maintainability (RAM)

·      Performance

·      Sustainment

·      Logistic Support

 

The Contractor may implement Class II changes or minor RFDs without Government
approval. The Contractor shall submit a monthly listing in the form of a
Configuration Change List (CCL) of all Class II changes and shall include copies
of all ECPs, in contractor format, that have been added since the previous
monthly submittal. Monthly submittal of all Class II changes shall be provided
through a single ACMS/Windchill ECP and may be combined into a single document.
If the Government suspects that a Class II ECP is actually a Class I ECP, the
Government will review the Class II ECP with the Contractor utilizing
MIL-HDBK-61A, Table 6-2, and attempt to reach a consensus on the classification
before providing a disapproval vote in ACMS/Windchill. If consensus on

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

classification cannot be reached, the Governments interpretation of the
classification shall be utilized and the Contractor shall be notified by means
of a disapproval vote in ACMS/Windchill Review by a designated Government
representative, along with an explanation for the disapproval determination. The
Contractor may elect to resubmit the change/request as a Class I ECP within five
days of Government determination. The Contractor, in lieu of a classification
change and resubmittal, may elect to retrofit all production units produced that
incorporated the change, back to the currently approved Baseline, at no cost to
the Government.

 

During First Article Testing (FAT), approval to change the test unit
configuration shall be accomplished by submitting a Configuration Change
Document (CCD) to the PCO in accordance with CDRL A011. A CCD shall have a
signature block and title for the Contractor and shall provide an approval block
for use by the Government. A CCD shall provide the following information:
Contractor supplied unique control numbers, date of submission, complete
technical description of change, reason for change, unit(s) affected by the
change, list of components removed and reused, and/or new components, and
Contractor primary point of contact. After FAT, the Contractor shall incorporate
all CCDs that affect the Performance baseline through the formal ECP process
with no increase to contract price.

 

C.7.9 GOVERNMENT INITIATED CONFIGURATION CHANGES. The Government shall initiate
changes to the CI via a formal submittal of a Government created ECP in
ACMS/Windchill. In addition the Government shall deliver a copy of the ECP to
the Contractor through the Contract and Program Management offices. Within five
(5) days after receipt of the Government initiated ECP, the Contractor shall
respond with a Rough Order of Magnitude (ROM) quote in ACMS/Windchill and
through the Contract and Program Management Offices. The ROM shall be a Not To
Exceed (NTE) price for the development and production of the Government
requested change and does not include an itemization of components or individual
costs. After receipt of the ROM, the Government can, at any time, issue a
Request For Proposal (RFP) to the Contractor. The Contractor may submit a
request through Program Management and Contract for an NTE amount to develop the
proposal. The Contractor shall respond in ACMS/Windchill and through the Program
Management and Contracts Office within 30 days of receipt of the RFP or within
30 days after the approval of the NTE amount to the Government with a firm,
fixed price proposal in the form of a Contractor ECP that shall include an
itemized list of all labor and materials associated with the Government
requested ECP. The Government shall submit a contract modification to the
Contractors Contracts Office, to include the requested modification and funding
for all requested modifications. Upon the Contract Modification being accepted
by both parties, the Contractor shall begin development of the Government
requested ECP to be completed in accordance with the schedule as quoted in the
Contractors ECP.

 

C.7.10 CONFIGURATION STATUS ACCOUNTING (CSA). The Contractor shall establish and
maintain a CSA system in accordance with CDRL A051. The purpose of the automated
information system shall be to provide accurate and timely information including
program management, system engineering, logistic support and
maintenance/modification actions. The Contractor shall provide a complete
listing of Service specific (USMC, Army, Navy, or Air Force) registration
numbers that will be assigned to production vehicles delivered to the
Government. The Contractor shall provide information utilizing their existing
CSA system, however, if there is a Government requirement to report information
outside the Contractors database or format, this information can be delivered or
reported as a supplement to prevent disruption to their existing system.

 

C.7.10.1 CSA SERIALIZED TRACKING. The Contractor shall establish a database that
captures the serial numbers of engines and transmissions installed in each
production unit delivered to the Government. The Contractor shall maintain the
information in a manner that allows traceability of vendor assigned serial
numbers to the vehicles registration/serial number. The Contractor shall also
include the following configuration items in the CSA tracking database:

 

·      Transfer Case

·      Front Axle

·      Rear Axle

·      Steering Gear

·      Fuel Tank

·      Alternator

 

C.7.10.2 CSA MODIFICATION TRACKING. The Contractor shall modify the CSA database
to capture field modifications or retrofit action to components reported on the
CSA, accomplished by the Contractor. The Contractor shall maintain the
information that allows visibility of completed actions to vehicles by Serial or
Registration Number.

 

C.7.11 PHYSICAL CONFIGURATION AUDIT (PCA). A PCA will be conducted, after the
successful completion of the FAT, to confirm the product baseline. The
Government shall perform the PCA, with Contractor participation. The Government
will provide the Contractor with an outline of the minimal requirements for the
PCA. The Contractor shall provide a PCA Plan (refer to Section 8 of
MIL-HBDK-61A) 30 days prior to the start of the audit per CDRL A011. The PCA
agenda will be provided IAW CDRL A052. Corrective actions, based on the audit
findings, shall be made by the Contractor within 60 days of the receipt of the
audit findings.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.7.11.1 INDENTURED BILLS OF MATERIAL (IBOM). As part of the configuration
audit, the Contractor shall also deliver to the Government an Indentured Bill of
Material (IBOM). Contractor format shall be used. The IBOM shall be submitted 30
days after the Government exercising the IBOM CLIN. Upon receipt of the IBOM,
the Government will advise the Contractor of the items to be audited. Within 45
days of receipt of the Government comments, the Contractor shall schedule the
PCA. The IBOM shall contain, as a minimum, part number, part cage code, NSN (if
available), part nomenclature, quantity required, unit of measure, drawing
number, drawing nomenclature, drawing revision, drawing cage code, and drawing
type. Additional fields are acceptable, as long as their necessity is explained
by the Contractor. The IBOM shall be prepared in indenture level sequence (the
vehicle is level 1) down to the lowest component piece part level. The IBOM
shall be prepared and delivered in accordance with CDRL A053. The IBOM shall be
in MS Excel format.

 

C.8 LOGISTICS DOCUMENTATION REQUIREMENTS

C.8.1 The Contractor is responsible to update and create all logistics
documentation for the Buffalo MPCV.

 

C.8.2 The Government requires the Contractor to submit acceptable documentation
on the required due date as detailed in the applicable Scope of Work paragraphs
and CDRLs. It is the Contractors responsibility to validate all documentation
prior to submittal to the Government. If the Government finds that there has not
been validation of data submitted, review of documentation will cease and the
data submittal will not be considered for acceptance.

 

C.8.3 It shall be understood that Government receipt of documentation does not
constitute acceptance. Government acceptance of documentation hinges on the
completeness, accuracy, compatibility of submitted documentation, and the
following of applicable military standards. The Contractor shall carefully
review all data explained in the applicable Scope of Work paragraphs to fully
understand what the Government is basing its acceptance of documentation on.

 

C.8.4 CORRECTION OF ERRORS.

The contractor shall correct all errors found in the TMs, ETMs, and electronic
data files resulting from Government reviews, tests, or verification at no
additional cost to Government.

 

C.9 INTEGRATED LOGISTICS SUPPORT

C.9.1. The Government requires complete ILS development, provisioning, technical
publications, and special tools and test equipment list for all Buffalo MPCV
systems purchased under this contract.

 

C.9.2. The contractor will use Military Performance (MIL-PRF) Specification
49506, Logistics Management Information (LMI), dated 11 November 1996, for use
in identifying content, format, delivery and related guidance for logistics data
except as otherwise identified in this contract. Also, Army Regulation (AR)
750-1, Army Materiel Maintenance Policy, dated 18 August 2003, may be used for
guidance in identifying the levels of maintenance within the Army maintenance
structure.

 

C.9.3. Maintenance Planning.

The Contractor shall conduct Maintenance Planning that determines
maintainability characteristics of the Buffalo MPCV. This analysis shall be
documented in the Contractors format as an LMI summary entitled Maintenance
Analysis (See Attachment 2) and shall identify maintenance functions, level of
maintenance, manpower, spare parts and the support equipment required. The
analysis will be in End Item hardware top down breakdown, disassembly sequence
with attaching hardware. It will identify Functional Group Codes in accordance
with (IAW) TB 750-93-1, for each reparable item. The technical bulletin can be
found at web site http://www.logsa.army.mil. The Contractor should enter the
Publications, Electronic Technical Manual (ETM) selection and request access.
The LMI summary products shall be delivered in accordance with all applicable
CDRLs.

 

C.9.4. MAINTENANCE ANALYSIS (CDRL A012)

C.9.4.1. The Contractor shall analyze the operational, maintenance and support
function of the system in the identification of required operator and
maintenance tasks. Maintenance of the Buffalo MPCV will be driven by the two
level maintenance concept: Field and Sustainment. This analysis shall be
documented in the Contractors format as an LMI summary entitled Maintenance
Analysis (See Attachment 2) and shall identify maintenance functions, levels of
maintenance, manpower, spare parts and the support equipment required.

 

NOTE: Maintenance tasks shall be designated to the appropriate Level of
Maintenance in accordance with AR 750-1.

 

C.9.4.2. Field Level Maintenance is on-system maintenance and is mainly the
replacement of defective parts and the accomplishment of preventative
maintenance. Field maintenance returns repaired equipment to the soldier. It
covers crew, service, and field maintenance tasks. Some off-system maintenance
can be done at field level if, based on task analysis it is simple to complete
or is critical to mission readiness.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.9.4.3. Sustainment Level Maintenance is comprised of below depot and depot
level maintenance functions. Sustainment Maintenance consists of repairing
components, assemblies, modules, and end items in support of the supply system.
Sustainment maintenance is characterized as off-system and repair rear. The
intent of this level is to perform commodity-oriented repair on all supported
items to one standard that provides a consistent and measurable level
reliability. The Sustainment Level of Maintenance requires a National
Maintenance Work Requirement (NMWR).

 

C.9.4.4. The analysis shall determine maintenance requirements, including all
Preventative Maintenance Checks and Services (PMCS), based on:

 

(1) Identification of components which are critical in terms of mission and
operating system.

(2) Components whose functional failure will not be evident to the operator.

(3) Economical and/or operational consequences of failure.

(4) Where scheduled maintenance can prevent failures.

 

C.9.5. PROVISIONING:

C.9.5.1. PROVISIONING PARTS LIST: (CDRL A013) It is not the intent of the
Government to prescribe the Automatic Data Process (ADP) software that must be
used for processing. Using cost effective ADP systems is encouraged.

 

C.9.5.2. Input media requirements for provisioning data: TACOM uses the Army
Materiel Command (AMC) developed Commodity Command Standard System (CCSS)
applications program. All submissions of Logistics Management Information
(LMI)/Provisioning Parts List (PPL) data must be compatible with the Government
CCSS Provision On-Line System. (POLS) All digital files are to meet the
following criteria:

 

a. American Standard Code for Information Interchange (ASCII)

b. No Header Data

c. 80 columns in width

d. Carriage return code for line end.

 

C.9.5.3. Provisioning Contract Control Number (PCCN) and Provisioning Control
Code (PCC) will both be furnished by the Government at the time of the Start of
Work Meeting, for input by the Contractor.

 

C.9.5.4. Provisioning Program: The Contractor shall develop provisioning data
for the Buffalo MPCV in accordance with MIL-PRF-49506, guidelines of
MIL-HDBK-502, and Logistics Management Information (LMI) data worksheets found
in Attachment 3.

 

C.9.5.4.1 Contractor will provide screened part numbers for all parts in PPL as
well as vendor part numbers and MPCV OEM part numbers and shall indicate if OEM
requests to be a source of supply on vendor procured parts. Contractor shall
also annotate whether a part is manufactured or modified by the MPCV OEM.
Contractor shall provide information pertaining to parts proprietarily
manufactured specifically for the MPCV OEM.

 

C.9.5.5. The provisioning data shall contain all data required to support the
Buffalo MPCV:

 

a. The assemblies, subassemblies, spare parts and modules

b. Long Lead Time Items

c. Basic Issue Items (BII)

d. Expendable/Durable Items List (EDIL)

e. Components of End Item (COEI)

 

C.9.5.6. The Contractor shall make available two hardcopies of LMI/PPL data and
a hardcopy of the Engineering Data for Provisioning (EDFP) drawings at each
provisioning conference.

 

C.9.5.7. All submissions of the LMI/PPL data must be compatible with our
Commodity Command Standard System (CCSS)/Provisioning On-Line System. The data
shall be capable of being loaded into our Provisioning Master Record (PMR)
without any modifications to the data. CCSS has various methods by which the
Contractor can deliver provisioning data and the Government will discuss these
methods at the start of work meeting. Each incremental submission shall have at
least 500 lines, but no more than 1500 lines. The Government prior to submission
shall authorize deliveries of less than 500 lines. Each incremental submission
must include at least one major assembly. All submissions will be labeled
initial, changes, deletions or any combination of the three transactions. The
Contractor shall correct rejections within 21 days and resubmit them
electronically in ASCII text with accompanying

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

80/80 listing. The Contractor shall ensure that only those items that are repair
parts or part of the end items top-down generation breakdown will be loaded in
the PMR. The Government will reject all others.

 

C.9.5.8. Provisioning Screening results will be Contractor developed per CDRL
A014 and will be available at each Provisioning Conference to support the level
of provisioning submittal under review. The data shall be capable of being
loaded into the Provisioning Master Record (PMR) without any modifications to
data. No errors are allowed. All submissions will be labeled as Initial,
Revised, or Final submissions.

 

C.9.5.9. The Contractor will provide to the Government the Provisioning Parts
List (PPL) in LSA-036 format, or 1552 hard copy medium per CDRL A013.

 

C.9.6 PROVISIONING SCREENING: (CDRL A014)Contractor shall conduct provisioning
screening of each item on the PPL for standardization or NSN assignment.
Provisioning screening using the Federal Logistics Information System (FLIS),
WEBFLIS FEDLOG or by batch submittal of part numbers to DLIS. These results will
be used to select valid part numbers, NSNs, and current unit of measure/issue
prices for provisioning purposes. Common hardware item (nuts, bolts, screws,
washers, lock washers, rivets, etc. for current NSN assignment) will be screened
by technical characteristics. The screening results must be available for review
by Government representative.

 

C.9.6.1 For additional information on FLIS and batch submittals to DLIS, refer
to the Provisioning Screening User Guide. For additional information on WEBFLIS,
go to www.dlis.dla.mil/webflis. There are two versions of WEBFLIS: Public Query
and Restricted/Sign-on. Anyone with access to the Internet may access the Public
Query version. The Restricted/Sign-on version requires a valid user id/password
to access the system. User ids may be obtained by filling out a registration
form. The registration forms are found on the DLIS web site. After accessing the
Home Page, go into the Forms and Publications section and select the
registration form for WEBFLIS. There are two forms available - one for
Government workers and one for Government sponsored contractors.

 

C.9.6.2. For additional information on FLIS and batch submittals to DLIS, refer
to the Provisioning Screening User Guide. For additional information on WEBFLIS,
go to www.dlis.dla.mil/webflis. There are two versions of WEBFLIS: Public Query
and Restricted/Signon. Anyone with access to the Internet may access the Public
Query version. The Restricted/Sign-on version requires a valid user id/password
to access the system. User ids may be obtained by filling out a registration
form. The registration forms are found on the DLIS web site. After accessing the
Home Page, go into the Forms and Publications section and select the
registration form for WEBFLIS. There are two forms available - one for
Government workers and one for Government sponsored contractors.

 

C.9.6.3 Design Change Notices/Engineering Change Proposals (DCN/ECP). Contractor
shall submit DCN/ECP LMI Data for those design items and/or part number changes
which modify, add, delete or supersede any of the Operating, Maintenance or
Repair Parts Manual information that was provided previously for the MPCV
system. This information shall be submitted at a maximum of 60 working days
after Government ECP approval or a production change decision has been
implemented. An approved ECP(s) shall be provided with each DCN submittal as
applicable.

 

C.9.7. ENGINEERING DATA FOR PROVISIONING (CDRL A015)

 

C.9.7.1. Drawing Information: A separate drawing is required for each part
number. Drawings are not required for items accompanied by a copy of
provisioning screening (e.g. FLIS, WEBFLIS, or by batch submittal part numbers
to DLIS) which indicates this item has previously been assigned a valid stock
number. The Contractor shall make available drawings at each provisioning
conference for Government review. After the Government approves each drawing as
being suitable for NSN assignment, the drawings shall be submitted on a Compact
Disk-Read Only Memory (CD-ROM) in Adobe Acrobat .PDF file, some other software
product format, web based file or FTP site that the Government agrees to, with
each PPL submittal. A separate file is required for each drawing. The CD-ROM or
approved file shall include a cross reference list that identifies the part
number, drawing number, PLISN and file name for each drawing. Drawings will have
all required dimensions (metric preferred). Drawings (hardcopy and electronic)
shall contain the following information:

 

a. Commercial and Government Entity Code (CAGEC) (vendor & OEM)

b. Part Number (vendor & OEM)

c. Provisioning Line Item Sequence Number (PLISN)

d. Provisioning Contract Control Number (PCCN)

e. Nomenclature. For industry standard common hardware, include descriptive
nomenclature. Make from items made from industry standard components shall
include additional descriptive nomenclature. Examples of additional descriptive
information include, at a minimum, the physical dimensions and all
classifications (i.e. hardness, grade, thread type, surface finish, coatings,
industry

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

specifications and etc.). Common hardware includes nuts, bolts, screws, washers,
o-rings, cotter pins, c-clips, clevis pins, lamp bulbs, etc.

 

C.9.7.2 Contractor will provide screened part numbers for all parts on EDFP as
well as vendor part numbers and MPCV OEM part numbers and shall indicate if OEM
requests to be a source of supply on vendor procured parts. Contractor shall
also annotate whether a part is manufactured or modified by the MPCV OEM.
Contractor shall provide information pertaining to parts proprietarily
manufactured specifically for the MPCV OEM.

 

C.9.8. LEVEL OF REPAIR ANALYSIS (LORA)

The Contractor shall conduct the LORA for the Buffalo MPCV. This analysis shall
determine the maintenance level at which the item should be repaired or
replaced. The Contractor shall include economic and non-economic criteria in
this analysis. Non-economic criteria that could impact the level of maintenance
decision include, but are not limited to: manpower and personnel implications,
support equipment and facilities available, and the maintenance concept. Results
of this analysis shall be used to develop the Maintenance Allocation Chart
(MAC).

 

C.9.9. MAINTENANCE ALLOCATION CHART (MAC) (CDRL A016)

C.9.9.1. The Contractor shall submit the MAC in accordance with MIL-STD-40051-2.
The MAC is a living document that forms the basis for provisioning and technical
manual development. It is, therefore, subject to changes throughout the life of
the contract. Its final approval will be concurrent with final TM approval for
the Field Level Maintenance Manual. Submittal shall consist of CD-ROM, PDF
format. The MAC shall identify the maintenance functions that must be performed,
the maintenance levels responsible for the function, the active service time,
tools and test equipment necessary to perform the function, for each assembly,
subassembly, and component in Functional Group Code sequence. The MAC shall
include all maintenance significant components, assemblies, subassemblies and
modules. No item will be deleted from the MAC unless the contractor is
specifically authorized. If a maintenance function is a replacement function
only for a repair part, the item shall not be listed in the MAC, unless not
listing the item would result in deletion of the group number. In this case, the
item shall be listed in order to retain the functional group number. Items
requiring a test procedure before replacement shall also be listed on the MAC.

 

C.9.9.2. See Attachment 12 for an example of the MAC header with the Army’s two
levels of maintenance incorporated.

 

C.9.9.3. The final MAC will be prepared in accordance with the format specified
in MIL-STD-40051-2. The MAC shall include all maintenance significant
components, assemblies, subassemblies, and modules. Parts requiring a test
procedure prior to replacement shall also be listed in the MAC.

 

C.9.10. LONG LEAD TIME ITEMS (LLTI) (CDRL A017)

C.9.10.1. The Contractor shall provide a Long Lead Time Items List (LLTIL),
containing items, that because of their complexity of design, complicated
manufacturing processes or limited production capacities, may cause extended
production of procurement cycles beyond three months, resulting in untimely and
inadequate delivery, if not ordered in advance of normal provisioning.

 

C.9.10.2. Items identified on the LLTI shall contain the following: Item name,
level of maintenance, NSN (if applicable), description, CAGE, part number,
quantity required, unit price, PLISN and production lead-time.

 

C.9.10.3. The LLTI list will be reviewed and approved by the Government prior to
final acceptance.

 

C.9.11. BASIC ISSUE ITEMS (BII) LIST (CDRL A018)

The Contractor shall provide a Basic Issue Items (BII) List. BII are those items
identified as essential for an operator or crew to place the Buffalo MPCV into
initial operation to accomplish its defined purpose. These items are essential
to perform emergency repairs which cannot be deferred until completion of an
assigned mission and routine maintenance. The BII are not listed on the
engineering drawings. The BII includes those selected common and special purpose
tools, TMDE, spare and repair parts, Operator publications, first aid kits, and
safety equipment (for example fire extinguishers) authorized for the Buffalo
MPCV. Although spare and repair parts are not normally included in BII,
exceptions may be made to meet the criteria above. The Contractor shall over
pack those items with each Buffalo MPCV.

 

C.9.12. EXPENDABLE AND DURABLE ITEMS LIST (EDIL) (CDRL A019)

This list defines the expendable/durable supplies and materials required for
operating and maintaining the End Item. The minimum requirements for each
submittal are the following: Item Number, Level, National Stock Number,
Description, Commercial and Government Entity Code (CAGE), Part Number and Unit
of Issue (UI). Final submittal of the Expendable and Durable Items List (EDIL)
shall be in the format as depicted in MIL-STD 40051-2 and included in the
applicable section of the final submission of the Department of the Army (DA)
Technical Manual.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.9.13 COMPONENT OF END ITEM (COEI) LIST (CDRL A020)

The Contractor shall provide a Component of End Item (COEI) List. These items
are part of the End Item that must be with the End Item whenever it is issued or
transferred between property accounts. COEI are removed and separately packaged
for transportation. All major components of the Buffalo MPCV will be identified
and described in the appropriate Buffalo MPCV operators manual. In addition, any
component identified on the engineering drawing that is physically separate and
distinct and that must be removed from the Buffalo MPCV and separately packaged
and stored for transportation will be separately listed by NSN in a table as an
appendix in the operators manual. The Contractor shall over pack those items
with each Buffalo MPCV

 

C.9.14. SPECIAL TOOLS AND TEST EQUIPMENT LIST (STTE) (CDRL A021)

C.9.14.1 Support Equipment Tools and Test Equipment (STTE). The contractor shall
deliver a list of Support Equipment Tools and Test Equipment. The list shall be
in tabular form and shall identify special tools and test equipment not
contained in U.S. Army Supply Catalogs. Supply Catalogs contain common tool sets
and are listed at US Army LOGSA web site at
https://weblog.logsa.army.mil/sko/index.cfm. Maximum use of common tools,
support equipment, and TMDE normally organic to the user is preferred. The list
shall provide Nomenclature, Cage Code, National Stock Number (NSN), if assigned,
Part Number, level of maintenance, and price of each item on the list.

 

C.9.14.2. New TMDE items, those not identified in U.S: Army Supply Catalogs may
require special source and calibration documentation in order to update/ provide
data for possible inclusion to the TMDE register (DA Pam 700-21-1). The
contractor shall provide all required data for all new TMDE.

 

C.9.14.3. The following paragraphs are included to clarify special tools for
Army use. Special tools are not identified as components in a SKO SC. Special
tools are—

 

C.9.14.4. Fabricated tools that are made from stocked items of bulk material,
such as metal bars, sheets, rods, rope, lengths of chain, hasps, fasteners, and
so forth. Fabricated tools are drawing number controlled and documented by
functional group codes in RPSTLs and located in TMs as appendices. Fabricated
tools are used on a single end item.

 

C.9.14.5. Tools that are supplied for military applications only (that is, a
cannon tube artillery bore brush, BII) or tools having great military use but
having little commercial application.

 

C.9.14.6. Tools designed to perform a specific task for use on a specific end
item or on a specific component of an end item and not available in the common
tool load that supports that end item/unit (for example, a spanner wrench used
on a specific Ford engine model and on no other engine in the Army inventory).

 

C.9.15. Electronic diagnostic testability analysis. The contractor shall perform
a testability analysis of the BUFFALO diagnostic capability, to include number
and types of diagnostic tests available for all BUFFALO components, assemblies,
systems, sub-systems and deliver a testability analysis IAW CDRL A022. The
report shall specify number and types of required Test, Measurement, and
Diagnostic Equipment (TMDE), as well as a brief narrative description of the
benefits to be derived from each diagnostic test. The report shall include a
description of any on-board electronic diagnostic systems that may be
interrogated for the purpose of maintenance and troubleshooting via an on-board
diagnostic display screen. The report shall also contain all standard and
proprietary data, data descriptions and error codes necessary to communicate
with the electronic control module (ECM)/electronic control unit (ECU) and to
maintain the electronically controlled subsystems. The contractor shall provide
data, which specifies limits for all parameters, and how to interpret data
outside limits. The contractor shall maximize the use of embedded Built-in Test
(BIT) / Built-in Test Equipment (BITE) diagnostic capabilities, and fully
document and support embedded system software. Software shall not contain
proprietary restrictions or run-time fees. Any on-board data buses and
diagnostic connectors shall also be identified in detail. CDRL A022

 

C.10 TECHNICAL PUBLICATIONS:

The Contractor shall deliver all data in English. All data delivered under this
contract shall be submitted electronically via CD-ROM or electronic mail in a
Windows XP compatible format. The Government will provide electronic mail
addresses during the Start of Work Meeting.

 

C.10.1 The Contractor shall deliver one set of Technical Manuals (TMs) Buffalo
MPCV in accordance with Publications Requirements, Attachment 4, and Department
of the Army Repair Parts and Special Tools List (DA RPSTL), Attachment 5, TM
Requirements Matrix, Attachment 6, the list Equipment Publications Defects,
Attachment 0013 and CDRL A023 thru A025 and A054. The Operator, Field Level
Maintenance, and Sustainment Maintenance TMs developed for the Buffalo MPCV will
be Department of the Army Technical Manuals (DA TMs), DA RPSTL, and Electronic
Technical Manuals (ETMs).

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.10.2 The Contractor shall prepare DA TMs and a DA RPSTL to support the Buffalo
MPCV configuration purchased under this contract.

 

C.10.3 The Contractor shall prepare an Electronic Technical Manual (ETM). The
RPSTL will be pulled from the Army Provisioning Master Record (PMR) from data
that the Contractor provides and loads. The Contractor shall combine the RPSTL
illustrations with the PMR RPSTL download. The Contractor shall develop the
manuals as follows:

 

a. TM 9-XXXX-XXX-10

Operators Manual

b. TM 9-XXXX-XXX-23

Field Maintenance

c. TM 9-XXXX-XXX-23P

Field Maintenance Repair Parts and Special Tools List

d. TM 9-XXXX-XXX-40&P

Sustainment Maintenance Manual

 

The TMs shall be divided into volumes if the page counts exceed 1500 pages (750
sheets.) An example of the TM Volume Designation would be TM 10-4320-XXX-23-1.
Item Warranty information will be added to the Manual(s).

 

C.10.4 The Contractor shall perform a 100% Validation on all data developed for
the TMs to ensure accuracy, compatibility and completeness. The Contractor shall
ensure that the TM data accurately reflects and supports the Buffalo MPCV
configurations only, including any and all changes to the configurations
resulting from testing, vendor parts supply and production line changes. The
Contractor shall also perform a 100% review of the ETM to ensure that it meets
contract requirements. The Contractors review of ETM shall be hands-on live
testing, desk-top review, or a combination of these methods to ensure that the
draft ETM is fully operational so that the Government can evaluate their
operation, navigation, and structure. The paper copy draft manual and the ETM
shall be mutually inclusive of data, text and art, and format.

 

C.10.5 VALIDATION PLAN (CDRL A026)

The Contractor shall deliver a Validation Plan, in its own format, informing the
Government of its planned Validation schedule, start date, time, and location of
validation. Validation Plan will be initiated in conjunction With the
Maintenance analysis. This will allow time for Government to attend and observe
the Contractors processes, if the Government so chooses. The validation report
will detail the completion of each item identified in the Validation Plan and
the results and findings of the validation of each work package.

 

C.10.5.1 The Contractor is required to validate the accuracy and usability of
all publication deliverables. The Contractor shall have and use documented QA
Review Processes and Inspections. The Government has the right to review
validation records and witness validation processes. The Government reserves the
right to witness the Contractors Validation at any time without advanced notice.

 

C.10.5.2 The Government will verify all publication deliverables. Government
reviews and verification may be done through statistical sampling and actual
performance; but could include actual performance of all procedures, if deemed
necessary by the Government. The Government does not intend to review and verify
every task, but relies on complete, careful editing and review and validation by
the Contractor. If there are indications that the Contractor has performed
incomplete or inadequate QA Reviews or validation the Government may elect to
return products for rework and perform additional reviews on reworked products.

 

C.10.5.3 The Contractor shall support the Governments Verification by having at
least one person in attendance who was involved in the development of the
TMs. As deemed necessary technical representatives who are fully qualified to
answer questions in regards to supplemental data, manual development, logistics,
and provide necessary technical services.

 

C.10.5.4 The Contractor is responsible to:

a. Document all recommended changes to the Draft Technical Manuals resulting
from the Verification

b. Sign off on verification record.

c. Arrange for the services of a photographer in order to assist in documenting
problem areas and changes required to correct errors or omissions in the Draft
Technical Manual procedures demonstrated.

d. Provide the necessary unique support items and services to manage, support,
operate and maintain the Buffalo during the conference including EDIL, unique
repair parts, and mandatory replacement parts subject to damage or destruction
during the course of the verification. These repair parts will be made available
prior to the beginning of the verification.

 

C.10.5.5 TECHNICAL MANUAL DEVELOPMENT PLAN (CDRL A055)

The Contractor shall prepare and deliver a TM Plan. The purpose of this plan is
to describe the development process the contractor will use to plan, gather
data, author, illustrate, produce, review, and deliver the required equipment
publications under this contract. The TM Plan can be in the contractor’s format.
The plan shall identify data management and quality assurance processes that
will be used to develop the technical publications. Any differences in
methodology to be used for the different types of TM content (such as:
operations, PMCS, troubleshooting, maintenance procedures, MAC, front and rear
matter) shall be described. The TM Plan shall also

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

identify significant personnel, their roles and responsibilities, and contact
information. The TM Plan shall describe the process by which equipment
configuration changes are identified, managed, and accurately integrated into
the equipment publications on a timely basis.

 

C.10.6 ELECTRONIC TECHNICAL MANUAL (ETM).

C.10.6.1 The Contractor shall prepare and deliver an ETM and electronic files in
accordance with Attachment 4, Publication Requirements.

 

C.10.6.2 The Contractor shall furnish unrestricted copyright releases for all
TMs. The Contractor shall ensure that Government has the right to use, copy, and
distribute the TMs, ETMs, and electronic data files delivered under this
contract, electronically and in hard copy as the Government deems necessary.
When the Contractor uses commercial data which covers a subcontractor’s
component(s) or portion thereof, and the subcontractor’s data contains
copyrighted material, the Contractor shall be responsible for obtaining a
copyright release from their subcontractor and furnishing such release to the
Government. In the event no copyrighted information is used in a deliverable
under this contract, the Contractor shall certify this in writing. The SAM shall
review the copyright release or letter before the copyright material is
released. This release/letter must be delivered with or before the final
reproducible copy (FRC) it covers. An FRC shall be considered incomplete without
this release/letter. The Contractor shall package and deliver all source
material, defined as operating plans, standard procedures, computer documents
and residual material, source codes, computer disks, computer tapes, and all
other media containing digital files developed to fulfill the requirements of
this contract. The Government, at its discretion, will post the final
DA-authenticated TMs on the Internet for the soldiers access.

 

C.10.7 CORRECTION OF ERRORS

C.10.7.1 The Contractor shall correct all errors found in the TMs, ETMs, and
electronic data files resulting from Contractor and Government reviews, test or
validation/verification at no additional cost to Government.

 

C.10.7.2 AMSTA-LC-GMA is designated as the Government RPSTL acceptance activity.
If the Contractor receives RPSTL comments or corrections from Government
activities other than the Government RPSTL acceptance activity, the Contractor
shall forward these comments and corrections to the Government RPSTL acceptance
activity for approval or rejection.

 

C.10.7.3 Approved Equipment Changes. The Contractor shall incorporate into the
TMs and RPSTL, all Government approved changes made to the equipment up to
delivery of the final equipment under this contract.

 

C.10.7.4 Information based on Engineering Change Proposals (ECP) or equivalents
approved for the convenience of the Contractor shall be incorporated into the
TMs and RPSTL by the Contractor at no additional cost to the Government.

 

C.10.8 TECHNICAL PUBLICATION PACKAGING

Technical Manuals shall be preserved in accordance with MIL-STD-2073, method 31
or 33, and shipped with each Buffalo vehicle produced after the TM and TB has
been authenticated. The Government will print the manuals and bulletins and
provide them to the Contractor. After the manuals are authenticated one set to
include a CD-ROM must be shipped with each Buffalo. The Contractor is
responsible for over packing one set of the approved manuals with each BUFFALO
MPCV. Systems shall not be shipped without authenticated manuals once they are
received.

 

C.10.9 NATIONAL MAINTENANCE WORK REQUIREMENT (NMWR) (CDRL A027)

C.10.9.1 NMWR Candidate List. The Contractor shall deliver a NMWR candidate list
consisting of all parts coded for repair at the Below Depot Level of Maintenance
or above, IAW CDRL A027. The source data for this list will be the Maintenance
Analysis, and the LORA analysis. The Government will review, make changes as
necessary, and provide the approved NMWR candidate list to the Contractor. The
NMWR candidate list consists of repairable assemblies such as, but not limited
to:

(a) Axles

(b) Engine

(c) Hydraulic Boom

 

C.10.9.2 (CDRL A028) NMWR Data Summary. The Contractor shall perform a data
summary for components on the Government approved NMWR candidate list. The
summary may be in the Contractor’s format, and shall be documented in accordance
with Attachment 13. The NMWR Data summary shall be delivered IAW CDRL A028.

 

C.10.9.3 NMWR Final List. The Government will use the data summary to compare
the cost to buy new vs. the cost to rebuild, establish inventory levels, and
determine how often this item will need to be repaired. The Government will
review this data and finalize the NMWR Candidate listing to identify which items
are to have NMWRs developed.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.11 MILITARY PACKAGING DOCUMENTATION REQUIREMENTS:

C.11.1 (CDRL A029)Contractor shall develop Equipment Preservation Data Sheets
(EPDS) for each configuration of the Buffalo MPCV. Contractor shall include
requirements for long term outside storage for up to 2 years in adverse
environments, long term controlled humidity (50%RH) storage aboard ships for 30
months at sea, short term administrative outside storage of 90 days, and
disassembly procedures to meet clearance requirements for land, air, and sea
shipments. Controlled humidity and administrative storage procedures shall
ensure drive-on/drive-off capability. Packaging requirements for BII and COEI
shall be developed by the contractor. BII shall be packed separate from COEI.
HAZMAT COEI will be packaged and shipped separately from the system in
accordance with CFR Title 49. The contractor shall designate stowage locations
and securement provisions. The contractor shall ensure the stowage locations
shall deter pilferage and shall not interfere with lifting, tie down or other
transportation handling. The Contractor shall submit EPDS electronically to the
Government with the capability to view, identify, make corrections, add comments
and insert approval IAW CDRL A029.

 

C.11.1.1 Updates and Changes to Equipment Preservation Data Sheets: The
contractor shall revise the Equipment Preservation Data Sheets to reflect design
changes that affect the system’s shipment configuration, weight, or
transportability. The contractor shall also provide revisions to the Equipment
Preservation Data Sheets for each logistics change affecting packaging
instructions for BII or COEI.

 

C.11.1.2 The Government will determine if all or selected portions of the
Equipment Preservation Data procedures shall be validated to verify the adequacy
of the vehicle preservation procedures and exercising requirements. Primary
considerations will be given to the complexity and/or uniqueness of the process
and/or materials involved. Government representative will attend and witness
Contractors procedures.

 

C.11.2 Compliance with Federal and Industry Transportation Requirements: The
Government ships using truck, rail, plane, and ship. The contractor shall
develop Equipment Preservation Data Sheets for these modes of transportation and
identify unique requirements for each mode of transport. This will allow the
Government to process for shipment based on the intended mode of transport. The
contractor shall comply with the applicable codes and standards listed here:
(1) Code of Federal Regulation Titles 29, 40 and 49, (2) International Maritime
Dangerous Goods Code, for vessel transport, (3) AFMAN 24-204, Preparing
Hazardous Materials for Military Air Shipments, and (4) International Air
Transportation Association (IATA) Dangerous Goods Regulations. The contractor
shall include disassembly procedures to meet the requirements of the codes and
standards mentioned above.

 

C.11.3 Component Parts Packaging Requirements: Contractor shall develop
packaging data for all parts identified during the provisioning process as TACOM
managed with an SMR code of P, excluding PR and PZ, to provide for life cycle
support and safe distribution of the reparable items. Packaging data shall also
be developed for Field Level Kits. Packaging shall be developed in accordance
with MIL-STD-2073. All items shall be classified as select group (C.11.3.2) or
special group (C.11.3.3) items. Any HAZMAT items shall be considered Special
Group Items and have packaging designed to meet the requirement of the HAZMAT
regulations identified in Paragraph C.11.2. The contractor shall provide LMI
Data Products for packaging data systems, entry as specified in MIL-PRF-49506,
Attachment 7 (Packaging Data Products) and Attachment 8 (Packaging Data
Formatting Instructions). Contractor shall furnish drawings and notes sufficient
for Government review concurrent with each packaging data submittal.

 

C.11.3.1 Excluded Items: Excluded items are those items with packaging data
already in the TACOM Packaging File “PACQ”, FEDLOG, FLIS, and those assigned a
Contractor and Government Entity Code (CAGE) of: 1T416, 21450, 80204, 96906,
10060, 24617, 80205, 99237, 80244, 81343, 81346, 81348, 81349, 81352, 88044 or
identified as GFE/GFM. Also EXCLUDED are items for: (1) not mission capable
supply, (2) depot operational consumption, and (3) not-for-stock supply.

 

C.11.3.2 (CDRL A030) Coded Packaging Data: The Government will provide the
contractor with periodic reports showing status of the program. Data is critical
to populating the National stock Number Material Data Record (NSNMDR) and the
Federal Logistics Information System (FLIS) Government data files and shall be
90% accurate. The contractor will rework submittal errors within 10 days after
rejection by the Government. The contractor shall provide the necessary
personnel, facilities, equipment, material, and the electronic data interface.
The contractor shall include information for each of the items so TACOM can
determine the adequacy of the packaging submittal. This includes item drawings
and data such as Source, Maintenance & Reliability codes, Unit of Issue codes,
Unit of Measure, Measurement Quantity, and copies of applicable Material Safety
Data Sheets. The contractor shall furnish item drawings, photo documentation and
notes sufficient for reviewing the packaging designs. Information shall be
formatted and delivered in accordance with CDRL A030 and Attachment 7 and
Attachment 8 (Packaging Data Products and Format).

 

C.11.3.3 (CDRL A031) Special Packaging Instructions (SPI): The contractor will
prepare SPIs for each reparable item, each hazardous material item, each
fragile, sensitive, critical item, shelf life items, electrostatic discharge
sensitive items, disassembly procedures, items requiring special handling or
condemnation procedures and any item that cannot be adequately packaged/defined
as a Select item, following MIL-STD-2073-1D including kits and sets. SPIs shall
meet the performance of ASTM D4169, Distribution

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Cycle 18, Assurance Level I, with Acceptance Criterion 3 (Product is damage free
and package is intact). Each SPI submittal shall have a test report, including
photographs, attached showing the condition of the package and part before and
after the testing. Acceptable photographic evidence shall show the product is
undamaged from all angles. SPI shall be in a format that can be viewed, changed,
and commented upon. The contractor shall provide read/write access to SPI. All
data submitted will be contractor validated and 95% accurate. The contractor
will rework submittal errors within 10 days after rejection by the Government.
Information shall be formatted and delivered in accordance with CDRL A031.

 

C.11.4 Contractor shall provide a Material Safety Data Sheet (MSDS) for each
hazardous material item IAW CDRL A041 Safety Assessment Report. Packaging and
marking for hazardous material shall be in accordance with MIL-STD-2073-1D
Standard Practice for Military Packaging, Appendix J, Table J.Ia Specialized
Preservation Code HM and the Joint Service Regulation AFMAN24-204/TM38-250 for
Military Air Shipments.

 

C.11.5 (CDRL A032) The Contractor shall deliver a LLRC candidate list consisting
of all reparable items contractor recommends IAW CDRL A032. The source data for
this list will be the Maintenance Analysis. The Government will review, make
changes as necessary, and provide the approved LLRC candidate list to the
Contractor.

 

C.11.5.1 (CDRL A033)Contractor shall conduct an assessment to determine if
existing or new Long Life Reusable Container (LLRC) designs are suitable for
reparable items including engine, transmission and transfer case. The contractor
shall assess form, fit and function of existing containers. Contractor shall
compare costs of modifications to existing designs and alternate new designs.
Assessment data shall include analysis justifying the need for a new or modified
container. If a new or modified LLRC is required, Contractor shall submit a
proposal that includes development cost, validation testing requirements and
cost, life cycle cost estimate, Container Design Retrieval System (CDRS) results
and cost to develop a Technical Data Package (TDP) to develop new or modify
existing LLRC. If a new or modified LLRC is required the Government shall be
notified IAW CDRL A033.

 

C.11.5.2 Contractor shall conduct an assessment to determine if new or existing
commercially available reusable container designs are suitable for any Line
Replaceable Units (LRU). The contractor shall assess form, fit, and function.
Compare costs to modify existing designs or alternate new designs. The
commercially available reusable container must meet the validation testing
requirements (Para. C.14.3.3). Contractor shall develop and submit a SPI (Para.
C.11.3.3) for each LRU with a commercially available reusable container
describing the packaging processes and materials IAW MIL-STD-2073-1D. Delivery
of SPI shall be IAW CDRL A030. If a new or modified commercially available
reusable container is required, Contractor shall submit a proposal for each
commercially available reusable container that includes development cost,
validation testing requirements and cost, life cycle cost estimate and cost to
develop a Technical Data Package (TDP) to the Government for review and
subsequent approval or rejection IAW CDRL A033.

 

C.12 QUALITY ASSURANCE MANAGEMENT

C.12.1 Quality Management System. The contractor shall implement a quality
management system in accordance with the requirements of ISO 9001:2000 or an
equivalent quality system as a measurement of product quality for the Buffalo
MPCV systems that are produced for this contract. The contractors quality
management system shall be made available and accessible at anytime for
Government review and evaluation to assess the contractors quality system
compliance, implementation and effectiveness.

 

C.12.2 MATERIAL REVIEW BOARD (MRB). The contractor shall establish an MRB or
equivalent (DCMA approval) that includes the on-site Government representative,
with complete authority for approval or disapproval of MRB actions. This board
is responsible for disposition of minor nonconforming material (product,
processes, etc.). Authority to approve all MRB decisions involving repair,
rework, use-as-is material, and standard repair or other non-standard repair
procedures will be at the discretion of the Government representative. Both
standard and nonstandard repair procedures shall include instructions for
reprocessing material after repair and shall specify all contractor inspections
required. The contractor shall not consider a new standard repair process until
all assignable causes of variance or omitted processes (or process steps) have
been eliminated and corrected. The Government’s review or concurrence of a
repair technique shall not bar the Government’s right to reject the material if
the Government determines that the repair does not adequately correct the
nonconformity. The establishment of the MRB shall be at no cost to the
Government.

 

C.12.2.1 A minor nonconformance is defined as a nonconformance which does not
adversely affect any of the following:

a. Health or safety

b. Performance or function

c. Interchangeability, reliability, or maintainability

d. Effective use or operation

e. Weight or appearance (when a factor)

f. Logistics

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.12.2.2 A major nonconformance is defined as a nonconformance other than minor
that cannot be completely eliminated by rework or reduced to a minor. A
nonconformance that is major or critical shall not be subjected to MRB
disposition.

 

C.12.2.3 “Use-As-Is” is defined as a disposition of material with one minor
nonconforming characteristics that has been determined (by MRB) to be usable for
its intended purpose in its existing condition.

 

C.12.3 Corrective Action Board (CAB). The contractor shall implement a CAB
consisting of top management representatives of appropriate contractor
organizations, with Government oversight and authority for approval or
disapproval of the CAB. The CAB shall have the level of responsibility and
authority necessary to effect corrective actions for the specific cause(s) and
continual improvement of product quality processes that shall ensure that the
specific cause(s) of nonconforming material (product and process) has been
identified and completely eliminated and that corrective and preventive actions
are timely and effective throughout the contractors organization. The CAB shall
have the authority to require investigations necessary to define effective
corrective and preventive actions which shall result in continual improvement of
product and processes, such as to reduce costs associated with scrap, rework and
repair, and the elimination of nonconforming material. The establishment and
implementation of the CAB shall be at no cost to the Government.

 

C.12.3.1 At no additional cost to the Government, the contractor shall develop
and maintain a data system for recording nonconformance information. Typical
data is as follows:

a. Quantity of nonconforming items

b. Recurrences (number and type)

c. Cause determinations

d. Long term corrective actions (status and delinquent actions)

e. Dispositions (number and type)

f. Costs related to each type of disposition (rework, repair, and scrap)

 

C.12.4 Acceptance Inspection Equipment. Except as otherwise expressly provided
under this contract, the contractor is responsible for the supply and
maintenance of all inspection and test equipment necessary to assure that the
supplies conform to the contract requirements. Supplier-furnished inspection and
test equipment shall equal or exceed the design criteria and shall be initially
approved and certified by the supplier. All inspection and test equipment shall
be made available to the Government Quality Assurance Representative (QAR) when
required for verification purposes.

 

C.12.5 First Production Vehicle Inspection Plan. (CDRL A034) The contractor
shall submit an FPVI plan thirty (30) days after contract award, for conduct of
the FPVI. The plan shall consist of the following: a) purchase description
requirements and verification; b) Final Inspection Record (FIR); c) Buffalo MPCV
build process(es) (or Buffalo MPCV Build Books for each FPVI vehicle); d)
integration and assembly (in-process); e) fabrication process(es); d) complete
configuration changes; e) Build of Materials (BOM); f) Qualified Products List
(QPL); g) complete inspection and test data for Buffalo build (i.e, suppliers
and subcontractors); h) specifications (subsystems, components and materials);
i) certifications; j) product and installation drawings; and k) purchase orders.

 

C.12.5.1 First Production Vehicle Inspection Report. (CDRL A035) The contractor
shall prepare and submit for acceptance an inspection and test report at the
completion of FPVI. The report shall describe in detail the results of the FPVI
and shall be substantiated by objective quality evidence. The report shall
define in writing all deficiencies for the specific cause(s) and describe all
long term corrective actions taken that eliminate the specific cause for the
life of the affected items. If the FPVI is disapproved and additional
inspections are required, the contractor shall resubmit an inspection and test
report. All costs related to additional FPVI inspections and tests shall be
borne by the contractor, at no increase in contract price.

 

C.12.5.2 Final Inspection Record (FIR). (CDRL A036) The contractor shall prepare
a Final Inspection Record (FIR) that incorporates the requirements of the
contract and purchase description for the production (and test) vehicles
delivered under this contract. The FIR shall incorporate drawings (installation,
wiring schematics, assemblies, and subassemblies), major components, finishing,
inspections, tests, certifications, configuration changes, automotive system,
vehicle delivery preparation, deprocessing sheets and a deficiency sheet. The
Buffalo MPCV FIR shall require approval by the Procuring Contracting Officer
(PCO), which shall, also, include approval by the PCO of each subsequent update
and revision, throughout the production contract period. The contractor shall
update and revise the Buffalo MPCV FIR that incorporates the above FIR
requirements.

 

C.12.5.3 Production Vehicles System Acceptance. The approved FIR shall be
utilized by the contractor to completely inspect Buffalo MPCVs for FPVI and to
perform an end item inspection on the completed production Buffalo MPCVs. The
FIR will be utilized by Government representative(s) to conduct acceptance
inspection on Buffalo MPCVs. Deficiencies discovered during inspection shall be
corrected for the specific cause(s) by the contractor and described on the FIR
Deficiency Sheet. The contractor, at no increase in cost to the Government,
shall correct the specific cause(s) of any deficiencies discovered during
verification and deprocessing. The

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

PCO approved deprocessing sheet shall accompany each vehicle delivered. The
completed FIR (marked-up copy) for each vehicle shall be provided to Government
representative(s) for records.

 

C.12.5.4 Test Vehicles System Acceptance. Under no circumstances shall any test
vehicle system be accepted by the Government (final DD Form 250), nor shall the
contractor be eligible to invoice or claim any payment exceeding the progress
payment rate or performance based payment rate, on the basis of the conditional
DD Form 250. Execution of a final DD Form 250 and the completion of payment
shall occur only after (i) successful completion of all testing and
(ii) completion by the contractor of all refurbishment, upgrading, and
corrections required to bring such vehicles up to serviceable and mission
capable condition (10/20 standards).

 

C.12.5 First Article Test (FAT). A First Article Test (FAT), as specified in the
Buffalo MPCV purchase description and the contract, shall be performed on up to
seven (7) Buffalo MPCV systems. The FAT shall consist of a First Production
Vehicle Inspection (FPVI), conducted at the contractors manufacturing facility
and a Production Verification Test (PVT) conducted at a Government test site(s).
The test vehicles for PVT shall not be shipped to the Government test site until
acceptance of the FPVI report has been provided by the Procuring Contracting
Officer, or as directed by the Procuring Contracting Officer.

 

C.12.5.1 Notification of First Article Test. The contractor shall provide
written notification of the First Production Vehicle Inspection (FPVI), at least
20 calendar days prior to the start of FPVI. The written notification to the
Procuring Contracting Officer and Administrative Contracting Officer (ACO) shall
identify the time, date, and duration of the FPVI. For PVT, the Government will
provide a 30 day notification to the contractor for system support in the PVT.

 

C.12.5.2 First Article Test - First Production Vehicle Inspection (FPVI). This
initial part of the First Article Test (FAT) shall be conducted by the
contractor at his manufacturing facility, witnessed and/or participated by
Government representative(s). At the Governments discretion, the FPVI vehicles
may be randomly selected at any point during manufacturing process or at the
completion of the FPVI units. The FPVI shall consist of verification of vehicle
characteristic requirements in accordance with the contract and purchase
description for conformance. The contractor shall determine the specific cause
of any defects discovered and correct all defects, accordingly, at no increase
in contract price. The contractors records that relate to the Buffalo MPCV build
process and contract shall be readily available for Government review prior to
the start of the FPVI. Concurrent with the FPVI, the contractor shall conduct a
shake-down test at his manufacturing facility on each of the seven (7) Buffalo
MPCV test vehicles, prior to shipment to the Government test site(s) (Yuma
Proving Ground - YPG and Aberdeen Proving Ground - APG). The contractor’s
shake-down test shall ensure that the vehicles are test-ready and meet the
Buffalo test schedule requirement.

 

C.12.5.3 Certification Requirements. The contractor shall prepare certifications
for items identified in the Buffalo MPCV system purchase description.
Certifications shall include all documentation, objective evidence, examinations
and test results where applicable. Certification of compliance to specific
contract and/or specification requirements shall be a statement to the effect
that the contractor has complied. Certifications shall be complete and available
(and copies provided) to the Government for review at the time of the FPVI.
Subcontracting does not relieve the contractor of providing the required
certification information from either the subcontractor or their manufacturers
(nor distributors). If any certification is unacceptable to the Government, the
contractor shall conduct additional examinations/tests or provide additional
documentation as required to validate that certification at no increase in
contract price. Information on acceptable certifications is identified in E of
this contract.

 

C.12.5.4 Test Vehicle System Shipment. Under no circumstances shall any test
vehicle system be shipped from the contractors facility to the test site until:

a. A complete inspection has been performed by Government personnel,
representing the ACO and the PCO at the procuring activity;

b. All deficiencies revealed by the Government inspection have been corrected by
the contractor and approved by the Government, as evidenced by a conditional DD
Form 250, signed by an authorized Government representative before shipment.

 

C.12.5.5 First Article Approval of Buffalo MPCV System. First Article approval
shall be required for this contract, under the authority of FAR Clause 52.209-4,
Alt I & II, First Article Approval Government Testing. If the First Article is
disapproved, the contractor upon Government request shall repeat any part or all
of the First Article Test (FAT) on the first article vehicles. All costs related
to these tests shall be borne by the contractor.

 

C.12.5.6 First Article Waiver. The contractor may request a waiver; however,
supporting documentation shall accompany the request. The Government may waive
the requirement for the First Article Test where supplies identical or similar
to those called for in the schedule have been previously furnished by the
contractor and have been accepted by the Government.

 

C.12.5.7 Test and Production Locations. The Contractor shall produce the Buffalo
MPCV production (and test) vehicle systems and conduct the First Production
Vehicle Inspection (FPVI) at the same location and facility. Should the
contractor change the location

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

and facility of production of Buffalo MPCVs and first article units, a new First
Article Test shall be required, regardless of any previous First Article Tests
conducted.

 

C.12.5.8 Failure to Deliver. If the contractor fails to deliver any First
Article unit on time, or if the Procuring Contracting Officer disapproves any
First Article unit, the contractor shall be deemed to have failed to make
delivery within the meaning of the DEFAULT clause of this contract.

 

C.12.5.9 Test Units. Unless otherwise provided in the contract, and if the
approved First Article is not consumed or destroyed in testing, the contractor
may deliver the approved First Article as part of the contract quantity, if it
meets all contract requirements for acceptance.

 

C.12.5.10 First Article Test Production Verification Test(s) (PVT). The second
part of the First Article Test (FAT) is the Production Verification Test (PVT)
that will be conducted at Government test sites (See Section E, Test and
Evaluation), on up to seven (7) Buffalo MPCVs that underwent FPVI at the
contractors facility. The PVT will include the following: Developmental Testing
(DT); Operational Testing (OT); Logistics Demonstration (Log Demo), RAM
(reliability testing) and FPTs (priced-option).

 

C.12.5.10.1 Transportation Costs. The PVT vehicle system shall be shipped to the
specified Government test site(s) in accordance with the requirements of this
contract. All vehicle shipment charges from the contractors plant to the various
sites and their return to the plant for refurbishment shall be the sole
responsibility of the contractor.

 

C.12.5.10.2 Limited Technical Vehicle Inspection (LTVI). Upon receipt of the
test vehicles at the test site(s), a limited technical assessment of each test
vehicle will be conducted jointly by Government and contractor representatives,
prior to the start of PVT. The assessment will again review configuration
changes and the condition of each test vehicle, since completion of FPVI. The
approved Buffalo MPCV FIR (Final Inspection Record) will be utilized to conduct
the technical inspection. All technical documents that were utilized for the
build of the Buffalo MPCVs shall utilize for the technical assessment. These
documents shall include: product drawings, Buffalo purchase description,
specifications and any other technical documents that were utilized for the
build of the Buffalo MPCV. The contractor shall make available all applicable
technical documents at the test site for conduct of the LTVI and assessment. The
contractor shall be allowed no more than eight (8) hours per vehicle to conduct
the LTVI and to condition the vehicle as operational.

 

C.12.5.10.3 RAM (Reliability, Availability, and Maintainability) Testing. As
part of the PVT, the Government will conduct RAM testing on Buffalo MPCV systems
at a Government test-site on a quantity(ies) that will be determined by the
Government. The contractor shall provide on-site support as required and shall
be required to respond to TIRs that are generated by the tester. The contractor
will be required to participate in scoring conferences, at the completion of the
tests.

 

C.12.6 System Support Package List (SSPL) and System Support Package Plan (SSP
Plan) (CDRL A037). The contractor shall prepare and deliver a system support
package list (SSPL) and a system support package plan (SSP Plan) to support
Production Verification Test (PVT) throughout completion 30 DACA. The SSPL and
SSP Plan shall include the following: spare/replacement of repair parts; common
and special tools; Basic Issue Items (BII); Component of the End Item (COEI);
expendable supplies; a technical data package ; production/test vehicles; and
technical personnel. The SSPL and SSP Plan shall be described in detail and
shall identify the status and source of supply of each item, whether contractor
or Government supplied. The contractor shall maintain an updated SSPL and SSP
throughout PVT for any system retest and/or configuration changes.

 

C.12.6.1 System Test Support. The contractor shall provide capable and
knowledgeable on-site technical support throughout the completion of the
Production Verification Test (PVT) at the Government test sites: Aberdeen
Proving Ground (APG) and Yuma Proving Ground (YPG). The contractors support of
system testing shall be the following: system support package (SSP); system
support package list (SSPL); technical support personnel or Field Service
Representative(s) (FSRs); logistics and maintenance support above the DS/GS
(Direct Support/General Support) level; support equipment (repair and/or
replacement or spare parts, technical manuals, Basic Issue Items, special tools,
and expendable parts). The SSP shall be delivered to the Government test sites
30 days prior to the start of production verification test. FSRs and/or
technical personnel shall report to the test site when directed by the procuring
activity.

 

C.12.6.2 The contractor shall bear sole responsibility for correction (or
fulfillment) of shortages or deficiencies and currency of the SSP and SSPL that
impact PVT during the test period. If shortages or deficiencies in system test
support (SSP and SSPL) are discovered at the time of or during the tests, the
contractor shall bear the sole responsibility of fulfillment of all shortages
for all tests, within twenty-four (24) hours of notification. Accordingly,
updates to the SSP and SSPL shall be delivered to the test site (prior to
retest) within twenty-four (24) hours of notification.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.12.6.3 System Support. System support is defined as providing any items, parts
and components required to support the entire vehicle configuration for
on-vehicle components. The Government will provide petroleum oil and lubricants
(POL) for each vehicle undergoing testing. The contractor shall provide all
other tools to support the on-vehicle maintenance that is to be performed by the
Government. The TMs that the contractor provides at the test site shall include,
as a minimum, all operations and remove/replace maintenance procedures.

 

C.12.6.4 System Support Package. The system support package shall be of the same
configuration as the test articles and shall sustain the PVT for the entire test
period. The SSP and SSPL are described, as a minimum, as follows:

 

(1) Spare/Repair Parts. All SSPs shall contain parts to meet the requirements
arising from predicted failures, scheduled maintenance, and anticipated wear out
sufficient to support the test requirements.

 

(2) Common and Special Tools. Required common tools/took kits shall be
identified on the SSP List.

 

(3) Basic Issue Items (BII), Component of the End Item (COEI). BII and COEI
shall be identified in the SSP List.

 

(4) Expendable Supplies. Expendable supplies such as oils and lubricants shall
be identified on the SSP list. Only unique products shall be supplied by the
contractor.

 

(5) The Technical data package shall consist of OEM Commercial maintenance
manuals and parts lists for all major assemblies, the contractor will have to
develop data for vehicle systems not supported by OEM data. The data package
shall contain maintenance instruction, and PMCS as well as operator instruction.
The Technical Support package shall be supplied in quantities sufficient for the
conduct of performance tests.

 

(6) Production vehicles/platforms sufficient for the conduct of testing will be
provided.

 

(7) Technical Personnel or FSRs (Field Service Representative(s)).

 

C.12.6.5 Field Service Representatives (FSRs) - Contractor. Field Service
Representatives shall advise the Government on routine operation, safety,
maintenance, calibration, resolve system support matters/issues, and interface
with any component part involving the contractor and his suppliers. The FSRs
shall be available to assist the entire maintenance workday (not to exceed 12
hours).

 

C.12.6.6 Test Coupons. The contractor shall provide the test coupons necessary
to complete testing (See CLIN 6001AA). The coupon list will be developed by the
T&E sub-IPT.

 

C.12.7 Test Incident Reports (TIRs). (CDRL A038) During conduct of the
Production Verification Tests (DT, OT, RAM, Log Demo, and FPT priced option),
Test Incident Reports (TIRs) will be generated from the tester. The contractor
shall be responsible for accessing computer databases for all TIR data during
Government testing. Each TIR written will be “scored” per the Failure
Definition/Scoring Criteria. The contractor shall respond to TIRs as directed
below with a Failure Analysis and Corrective Action Report (FACAR). The response
shall be submitted in the Army Test Incident Reporting System (ATIRS) as well as
in an electronic format provided to the PM. A final FACAR shall be submitted to
the Government within the time limits listed below. Should a final response not
be available within the designated time, an interim/preliminary response is
required for submittal. Submittal requirements are based on the TIR release date
and are expressed in calendar days.

 

Incident Classification

 

FACAR Submitted Within

Critical

 

72 hours after contractor notification

Major

 

15 days

Minor

 

30 days

Information

 

Submit FACAR if requested by the Government.

 

Note: The contractor shall coordinate with the U. S. Army TACOM, LCMC, Product
Quality Manager for the Buffalo MPCV system for assistance in accessing the TIR
databases for the purpose of TIR retrieval.

 

C.12.7.1  Test Vehicle System Failure. Failure of either the Production
Verification Test (PVT) or Follow-on Production Test (FPT) ,when required by the
contract or exercised by the PCO, vehicle systems as a result of any defect
detected shall be cause for rejection of such test vehicle systems and vehicle
systems being offered for acceptance, until objective evidence has been provided
by the contractor that corrective action has been taken to eliminate the defect.
Any defect found during, or as a result of the PVT or FPT shall be prima facie
evidence that all vehicle systems produced that are represented by the PVT,
FPVI, or a previous FPT are similarly

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

deficient unless contrary objective evidence satisfactory to the Contracting
Officer is furnished by the contractor. Such a defect on all affected vehicle
systems associated repair parts and in the production process itself shall be
corrected by the contractor at no increase in contract price.

 

C.12.7.2 Vehicle Sysytem Retest. In the event of vehicle system test failures,
the Government reserves the right to choose to retest the same or another
vehicle system upon correction of the defect(s) by the contractor to the
complete extent and duration specified in the test program, or to such lesser
extent as the Contracting Officer deems appropriate. If another vehicle system
is selected, the contractor shall be responsible for all deficiencies detected
regardless of relationship to the original test failure and shall comply with
the provisions above. The contractor shall bear responsibility for delays in the
program test period resulting from vehicle defects or failure to adequately
furnish parts support (within 24 hours on a scheduled test day) and the
Government will have the right to extend the specified program test period
accordingly for such contractor induced delay. The extent of any responsibility
for contractor induced delay shall be limited to the Governments direct
operating costs.

 

C.12.8 Test Vehicles Refurbishment. The contractor shall complete a detailed
inspection and assessment of up to seven (7) test vehicles upon their return to
the contractor’s manufacturing facility. The contractor shall submit a detailed
inspection and assessment report on each vehicle to the Government for review
within fifteen (15) days for Government review. The Government will review the
report within twenty (20) working days and provide direction on the tasks that
the contractor shall perform. Within thirty (30) days after receipt of
Government direction, the contractor shall submit a ceiling price proposal for
refurbish the test vehicles to fully mission capable (10/20) standards for the
selected tasks. Refurbishment to 10/20 standards shall be completed within sixty
(60) days, after Government provides direction to initiate refurbishing.
Refurbishing of the test vehicles shall be performed by the contractor at no
increase in cost to the Government.

 

C.12.9 Manufacturing Standard/Logistics Vehicle. After completion of PVT, the
designated test vehicles shall be restored to 10/20 standards at the contractors
expense. The First Production Vehicle or another production vehicle (at the PCOs
discretion) may be retained as the manufacturing standard/logistics vehicle
until completion of the contract and submitted as the last unit to be delivered
under the contract. All configuration changes as a result of drawing and/or
specification modifications taking place after the FPVI and/or PVT shall be made
to the First Production Vehicle so that this vehicle will be representative of
the current configuration throughout the life of the contract.

 

C.12.10 Follow-on Production Test (FPT) Priced Option. During the performance of
this contract, Follow-on does not plan to have more than quarterly FPTs starting
the fourth quarter after the month of First Article Approval. The FPTs will be
conducted per the Verification Matrix of the Buffalo MPCV system ATPD utilizing
a Government prepared test plan. The extent of testing may be reduced at the
discretion of the Government. The FPTs will be approximately 90 days in
duration; however Production Tests (FPT) will be periodically conducted by the
Government at a Government test-site [TBD]. The quantity of test vehicles to
conduct the FPT is two (2) Buffalo MPCV systems. The Government, delays caused
by test vehicle breakdown(s) or failure of the contractor to comply with
specifications and approved configuration/technical requirements will not be the
basis for adjustment of the contract delivery schedule or contract price.

 

C.12.11 Control Test. The contractor shall conduct quality conformance
inspection (QCI) on all characteristic items identified in Table I of the
purchase description or the FIR throughout the production contract, which
include control test characteristic items. After initial QCI on all
characteristic items on the first five (5) production vehicles, the contractor
shall conduct control tests (CNT) (Table 1 of the purchase description) when
exercised by the PCO. The control test production vehicles will be randomly
selected from the production line by Government representative(s). All
inspections and tests will be witnessed and/or participated by the designated
Government representative(s). The control test(s) shall provide documentation of
all test results and the specific or assignable cause of the deficiency.

 

C.12.11.1  Control Test Vehicles. When exercised by the PCO, selected
vehicle(s) that undergo the control test(s) will NOT be accepted by the
Government on a DD 250, nor shall the contractor be eligible for payment until
the control test vehicle has successfully passed all testing and completion of
the FIR (Government and contractor conducted). The final DD 250 will be approved
AFTER the contractor has made all required corrections to control test vehicle
deficiencies and the lot inspections/corrections are completed.

 

C.12.12  Welding. Thirty (30) days prior to welding production vehicles, the
contractor shall have available at all welding facilities welding procedures
(WPS) which have been tested and qualified for use in accordance with applicable
specifications. Ferrous armor and structural steel with a yield strength equal
to or greater than 80KSI shall be welded per AWS D1.1. All weldments involving
crack prone materials such as MIL-A-46100 subject to fatigue loading shall be
preheated prior to welding and shall be duly noted in the WPS. Aluminum armor or
structural aluminum shall be welded IAW AWS D1.2. Welding processes not covered
by the referenced documents shall de done to any AWS welding standard
appropriate for the material thickness, strength and welding process selected.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

All welders shall be qualified to the applicable welding specification prior to
production. The contractor shall advise the Contracting Officer when these
documents are available for review and acceptance by the Government at the prime
contractor’s facility. If the Government finds welding controls to be in
non-compliance to the contract, the contractor must take immediate corrective
action to resolve the non-compliance. The contractor shall also provide a list
of welding vendors who supply welded parts which must comply with the two noted
specifications. An audit schedule will be coordinated between contractor and
Government representative to assure that these vendors meet the same
requirements as noted herein.

 

C.12.13  CARC paint pretreatment shall be as described in Section E and the
purchase description. For surfaces that exceed 400 degrees F, CARC shall not be
used; a commercial high heat paint or MIL-B-14105 may be used. Adhesion testing
shall be performed on a completely cured CARC finish.

 

C.12.14  Product Quality Deficiency Reports (PQDR) Field Generated. (CDRL A039)
The contractor shall investigate and provide long term failure analysis and
corrective action for all PQDRs, generated on Standard Form 368 (existing form
or electronic) against products or supplies produced under this contract, at no
additional cost to the Government. Upon request of the QDR exhibit, the
contractor shall be responsible for all costs associated with shipping the QDR
exhibit(s) to their designated location. The contractor shall provide
replacement parts for all components determined to be deficient or attributable
to workmanship/product nonconformance, at no additional cost to the Government.
Production/field corrective actions shall be accomplished at no additional cost
to the Government. Corrective actions requiring configuration changes shall
follow the configuration requirements as specified in C.7.

 

C.12.14.1 Product Quality Deficiency Reports (PQDRs) Field Generated. The
contractor shall provide a written response within 72 hours (electronically) to
all field reports generated from the users. Product Quality Deficiency Reports
that relate to safety shall require a written response within 24 hours.

 

C.12.14.2 A final written response, in contractor format, shall be submitted to
the designated Government representative within 30 calendar days of receipt of a
PQDR. If a final response is not ready for submittal, the contractor shall
submit an interim response detailing the status of the investigation. The
response shall report on the actions taken, corrective action, and contractor’s
position with respect to repair or replacement parts.

 

C.12.15 Product Quality Deficiency Report (PQDR) Government Furnished Material
(GFM). (CDRL A040) Upon receipt of deficient Government Furnished Material
(GFM), the contractor shall prepare and submit a contractor form to the
designated Government office.

 

C.12.16 Quality Records. All records of inspections, examinations,
certifications, tests, supplier audits, and purchase orders shall be retained by
the contractor for a period of 5 years after contract close-out. These records
shall be made available (and copies provided) to the Government, upon request.
Additionally, where product or process deficiencies have occurred, the
contractor’s records shall provide documentation that fully describes the root
cause of deficiencies and root cause corrective actions.

 

C.13 SAFETY ENGINEERING AND HEALTH HAZARDS

C.13.1 Safety Engineering Principles: The contractor shall follow good safety
engineering practices when making any modifications to the vehicle system and/or
its components. Modifications to the system design and/or
operational/maintenance procedures shall be developed with at least the
following considerations:

 

C.13.1.1 Identify hazards associated with the modifications by conducting safety
analyses and hazard evaluations. Analyses shall include operational,
maintenance, and transport aspects of the equipment along with potential
interfaces with subsystems.

 

C.13.1.2 Eliminate or reduce significant hazards by appropriate design or
material selection. If hazards to personnel cannot be avoided or eliminated,
steps shall be taken to control or minimize those hazards.

 

C.13.1.3 Locate equipment components and controls so that access to them by
personnel during operation, maintenance, or adjustments shall not require
exposure to hazards. All moving parts, mechanical power transmission devices,
exhaust system components, pneumatic components and hydraulic components which
are of such a nature or so located as to be a hazard to operating or maintenance
personnel shall either be enclosed or guarded. Protective devices shall not
impair operational functions. Examples of hazards to be considered include, but
are not limited to: high temperature, chemical burns, electrical shock, cutting
edges, sharp points, and toxic fumes above established threshold limit values.

 

C.13.1.4 Assure that suitable warning and caution notes are included in
instructions for operation, maintenance, assembly, and repairs; and that
distinct markings are placed on hazardous components of the equipment.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.13.2 Safety Assessment Report (SAR): (CDRL A041)The contractor shall provide
the Safety Assessment Report (SAR) to identify all safety and health hazards
associated with the system to include any modifications. The SAR shall include
safety and health hazard assessments completed as a result of system safety
analyses, hazard evaluations, and any independent testing; which shall be
conducted, documented, and updated as necessary when modifications are made. The
SAR shall identify all safety and health features of the hardware, software,
system design, and inherent hazards and shall establish special procedures
and/or precautions to be observed by Government test agencies and/or system
users. When updating the hazard list portion of the SAR, the contractor shall
provide a description of any potential or actual safety and health hazards of
the vehicle, the effects of the hazard, and when the hazard may be expected to
occur under usual and unusual operating or maintenance conditions. The
contractor shall identify actions taken to mitigate the risk associated with the
hazards and categorize the risk before and after mitigation in accordance with
MIL-STD-882D. MIL-STD-882C provides further information that may be used for
guidance. Risks must be identified by hazard severity, hazard probability, and
risk level. Mitigation actions include recommended engineering controls, safety
features or devices, warning devices and procedures and training. The contractor
shall include in the SAR copies of Material Safety Data Sheets (MSDS) for all
hazardous materials incorporated into the system. Examples of hazards to be
identified in the SAR include, but are not limited to: sharp edges/moving parts
hazards, physical hazards (e.g. heat or cold stress, acoustical energy, ionizing
and non-ionizing radiation, etc.), chemical hazards (e.g. flammables,
corrosives, carcinogens, etc.), toxic fumes (exhaust emissions), electrical
hazards, noise, whole-body vibration, compliance issues with regulatory
organizations, fire prevention issues, and ergonomic hazards.

 

C.14 MANPRINT

C.14.1 Manpower and Personnel Integration (MANPRINT). Comprehensive management
and technical program that focuses attention on human capabilities and
limitation throughout the system life cycle. MANPRINT’s goal is to optimize
total system performance at acceptable cost and within human constraints.  The
MANPRINT program shall include aspects of all seven domains (Manpower,
Personnel, Training, Human Factors Engineering, System Safety, Health Hazards,
and Soldier Survivability).  The contractor will be actively involved in the
Government’s MANPRINT program and participate in the MANPRINT IPT meetings.. The
contractor will utilize AR 602-2 as a guide for the MANPRINT program.

 

C.14.2 Manpower, Personnel, and Training (MPT): The contractor will ensure that
soldier-related manpower and training cost are minimized while retaining maximum
combat effectiveness through system design and the optimum use MPT resources .
All designs and modifications shall be analyzed to ensure maximum use of
available MPT resources within the appointed unit. The contractor shall identify
MPT shortfalls or issues and implement appropriate resolutions. The contractor
will utilize AR602-2 as a guide for the MPT.

 

C.14.3 Human Factors Engineering (HFE). Human Engineering principals and design
standards shall be applied in the vehicle design, systems integration and
human-machine interfaces. The contractor shall assure that the vehicle
operation, maintenance, repair activities and procedures shall accommodate a
wide range of individual physical capabilities, which requires the range from
5th percentile female to the 95th percentile male. The contractor shall identify
HFE shortfalls or issues and implement appropriate resolutions. The contractor
shall utilize MIL - STD-1472F as a guide for managing HFE .

 

C.14.4 Soldier Survivability. The contractor will apply principal and design
standards in the vehicle system, which will reduce detectibility, and minimize
the soldier physical and mental fatigue. The contractor shall identify Soldier
Survivability shortfalls or issues and implement appropriate resolutions. The
contractor will utilize AR 602-2 as a guide for Soldier Survivability.

 

C.15 HAZARDOUS MATERIALS MANAGEMENT (CDRL A042)

C.15.1 The Contractor shall prepare a Hazardous Material Management Report
which, at a minimum, shall identify all hazardous materials required for system
production, and sustainment, including the parts/process that requires them.
This report should be prepared in accordance with National Aerospace Standard
411, section 4.4.1.

 

C.15.2 Hazardous Materials. No asbestos, radioactive materials, mercury,
hexavalent chromium (electroplating and coatings processes), cadmium
(electroplating), or other highly toxic or carcinogenic materials as defined in
29 CFR 1910.1200 shall be used on the Buffalo without prior approval from the
Government. Class I and Class II Ozone Depleting Substances shall not be used.
This applies to both contractors and subcontractors.

 

C.16 EQUIPMENT CONTROL RECORD (DA FORM 2408-9)

C.16.1 The Contractor shall prepare a DA Form 2408-9, Equipment Control Records
(Government furnished form) for each vehicle it delivers. The Contractor shall
prepare the form in accordance with the instructions in paragraph 5-7 c
(3) Acceptance and registration of DA PAM 750-8, dated 25 Feb 05, to report
acceptance of the Buffalo MPCV into the U.S. Army inventory. A blank copy of the
form is enclosed at Attachment 9. The contractor shall have the Defense Contract
Management Agency (DCMA) Quality Assurance Representative (QAR) complete blocks
22 and 23 as the person accepting the item into the Army inventory. After the
DCMA QAR completes blocks 22 and 23, the contractor shall distribute the DA
Form 2408-9 as follows:

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.16.1.1 Submit the control copy (copy # 1) within five working days to:

 

Director

U.S. Army Materiel Command’s Logistic Support Activity

ATTN: AMXLS-MR

Redstone Arsenal, AL 35898-7466

 

C.16.1.2 Submit the National Maintenance Point (NMP) copy (copy #2) within five
working days to:

 

Commander

U.S. Army Tank-automotive and Armaments Command

ATTN: AMSTA-LC-CJCB, MS326

6501 East 11 Mile Rd.

Warren, MI 48397-5000

 

C.16.1.3 Place Log Book copy (copy # 3) in a dry, protected location, secured in
the operator station, and shipped with each vehicle.

 

C.17 WARRANTY

C.17.1 Requirement For Warranty

The contractor shall provide its standard commercial warranty with all
applicable pass through warranties.

 

C.17.2 (CDRL A043)The contractor shall submit a report reflecting all of the
warranty claims processed on each vehicle within the appropriate reporting
period. In addition to the data required by the DID, the report shall include
the number of operating hours on the vehicle at the time of fault. The report
shall also contain the warranty implementation date by vehicle serial number,
shipping destination, and DODAAC.

 

C.18 TRAINING

C.18.1 Staff Planners Training: (CDRL A044) The contractor shall develop and
conduct an introduction to the vehicle for Government support personnel prior to
initial testing. Training dates will be negotiated between the contractor and
Government. The training will cover system operation and controls required to
safely operate the vehicle. The training shall be at least 50% hands on
training. The maximum length of the training class is 8 hours. The training
shall be conducted at a facility negotiated by the Government. The contractor
shall conduct training for a maximum of 12 personnel. Contractor may use
commercially available material for this course.

 

C.18.2 (CDRL A045) Operational Tester Training: The contractor shall develop and
conduct an Operational/Technical Training Course for Government personnel and
Test Players prior to testing. Training dates will be negotiated between the
contractor and Government. The training will cover system operating principles
and procedures, characteristics, capabilities and limitations, and the
maintenance troubleshooting and repair procedures required to satisfy Government
testing. The training shall be 70% hands on training. The maximum length of the
training class is 40 hours. The training shall be conducted at a facility
negotiated by the Government. The contractor shall conduct training for a
maximum of 12 personnel. A final copy of the training material will be delivered
to the government.

 

Sample Course Outline

Vehicle Introduction and Familiarization

Controls and Instrumentation

Safety

Operator Preventive Maintenance Checks & Services (PMCS) - Before
Operation of the Vehicle

Operator Preventive Maintenance Checks & Services (PMCS) - During
. . .Operation of the Vehicle continued...

Installation, Operation, and Disconnection of the Attachments & Attachment PMCS

Operator Preventive Maintenance Checks & Services (PMCS) - After

Maintenance Significant Items (Items required to be maintained during the test
and anticipated problem areas)

Review and Critique

 

C.18.3 New Equipment Training (NET) (CDRL A046) Program Training Materials. The
Contractor shall deliver a Plan of Instruction, Instructor Lesson Plans and a
Student Training Guide and a course outline. Training Materials shall contain
equipment and component description, functional data, training handbooks that
include, by sub-component for BUFFALO operation, setup and disassembly,

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

inspection, testing, troubleshooting, and safety procedures. All training
materials shall be formatted and delivered in accordance with Lesson Guides.

 

C.18.4 Instructor and Key Personnel (I&KP). The Contractor shall perform two
I&KP classes., one operator and one maintenance course. The Contractor will use
the NET programs developed in C.18.5 to train instructor and key personnel. The
contractor shall provide vehicles, special and common tools, parts, training
aides, materials, and facilities to conduct training. Target the courses for
individuals who are instructors, skilled operators, and mechanics. A second
Field Maintenance I&KP class may be required to train Logistics Assistance
Representatives (LARs).

 

C.18.5 NET Training Courses: Two courses shall be developed for the BUFFALO;

 

a. Operator and Operator Maintenance

b. Field Maintenance

 

C.18.5.1 OPERATOR: The course shall be directed to operators of the Buffalo
MPCV, covering complete operation, safety, and Operator Preventive Maintenance
Checks and Services (PMCS). The course shall be 70% hands on. The Course will be
40 hours in length.

 

C.18.5.2 FIELD MAINTENANCE: The course shall be directed to the maintainers of
the BUFFALO, covering PMCS, troubleshooting, diagnosis and repair of engine,
fuel, transmission, axle, braking, electrical, hydraulic, pneumatic, boom, and
ancillary systems. The course shall be directed toward new technologies and
items not currently in the Army system. The course shall be no longer than 40
hours in length.

 

C.18.5.3 Training Course Control Document: For each course, the contractor shall
develop a Training Course Control Document describing the course content
(subject, topics, task), training material, types and duration of instruction,
and resources required to conduct training in an institutional setting. The
Training Course Control Document shall contain front matter, introduction,
course description data, outline of instruction summary, curriculum outline of
instruction, course summary and presentation schedule.

 

C.18.6 Course Material Format/Media & Deliveries: Training materials shall be
contractor and commercial materials, supplemented for militarization of the
equipment. Develop all student and instructor lesson material/guides used to
conduct the training course. Provide the material in both hard copy and editable
digital format.

 

C.18.7 Training Course Completion Report: (CDRL A047) The contractor shall
complete and deliver a Training Course Completion Report upon completion of each
class. The report shall include the course name, vehicle system, dates, student
names, social security number (if military), home unit and address, and
evaluation of student performance.

 

C.18.8 New Equipment Training Classes - <Option>

 

C.18.8.1 Option: The Government may require the Contractor to conduct New
Equipment Training (NET) to take place at Government sites, at the using units
locations. Trainees may either be Government personnel or Government support
contractors. Class size shall be no more than twelve (12) students. Course
requirements and course content shall utilize Government approved training
materials. The Government will provide the Contractor 30 days notification for
CONUS classes. The Government will provide the Contractor 90 days notification
for OCONUS classes. It is estimated that a total of TBD classes per year will be
required. Duration and number of courses will be defined upon exercise of
option/delivery order. The per class rate is exclusive of subsistence, lodging,
and incidental expense incurred for NET. The Government will pay these expenses
on a cost reimbursable basis.

 

C.18.9 ASAT Training <Option>

 

C.18.9.1 ASAT Course Material Format/Media & Deliveries (CDRL A048)

The contractor shall develop the training materials using the Automated Systems
Approach to Training (ASAT) software in support of course design and development
for TRADOC Schools. The Government will provide access to the ASAT software.
ASAT software can be downloaded at the ASAT homepage, http://www.asat.army.mil .
This software will allow for interactive course design, development,
pre-authoring, and authoring that is required by TRADOC. Specifically, the ASAT
software supports task development, standardized critical task information, and
lesson plan/Training Support package (TSP) production capabilities. The
contractor shall deliver all course control documents and training materials in
an editable ASAT electronic format.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

C.19 INDIVIDUAL UNIQUE IDENTIFICATION DESCRIPTOR (CDRL A049)

 

C.19.1 The Contractor shall deliver a IUID component candidate list of items
qualifying for the IUID, per DFARS Clause 252.211-7003 Item Identification and
Valuation. The Government will review, make changes to, and provide approval to
the IUID candidate list. The Government will provide the final IUID list after
it has evaluated the information and determined which components will require a
IUID.  See Attachment 10. (CDRL A050)

 

Examples of applicable candidates are: Engine, Transmission, Axles, etc.

 

C.19.2 The Contractor shall mark each Buffalo MPCV with an Individual Unique
Identification Descriptor (IUID). The IUID is to be developed in accordance with
MIL-STD-130M, or the most recent version of this document.

 

C.19.3 The Contractor shall use MIL-STD-130M and MIL-STD-129 to determine the
best method in which to mark the Buffalo MPCV.

 

C.19.4 As the requiring agency, the Government has determined that the
Contractor will develop the IUID as Machine-readable information (MRI) marking.
The MRI marking shall be in 2D Data Matrix marking and meet the minimum quality
requirements per MIL-STD-130M. The MRI protocol shall follow protocol standard
ISO/IEC 15434 or ISO/IEC 15418. The MRI content shall contain:

 

·      Applicable Enterprise Identifier (EID)

·      Serial Number

·      Part or Identifying Number (PIN)

·      National Stock Number (NSN)

·      Nomenclature

 

C.19.5 (CDRL A050). The Contractor shall invoice using a Receiving Report. The
data required in this report shall include the data specified in C.19.4 This
report is due in conjunction with the delivery of the Buffalo MPCV. It is the
Contractors responsibility to submit receiving reports electronically into the
DoD Wide Area Workflow Receipt and Acceptance System (WAWF). If the Contractor
cannot use WAWF for IUID, the Contractor must notify the Government at the Start
of Work Meeting and arrangements may be made to allow the Contractor to submit
the receiving report through either X12 or UDF submission formats.

 

Information on WAWF is available at:
http://www.acq.osd.mil/dpap/UID/DataSubmission.htm http://www.dcma.mil Under
Electronic Invoicing

 

C.19.6 It is recommended that the Contractor have a portion of its IUID
submission reports validated prior to submitting all IUID reports to WAWF. This
can be done by sending an email to the Unique Identification Program Office
(info@uniqueid.org). Include your name, organization, phone number, email
address, and the file format you will be using.

 

C.20 RADIO FREQUENCY IDENTIFICATION.

In addition to the requirements in DFARS 252.211-7006, Active RFID tags shall
also be applied to each vehicle, BII, 90 Day Spares and Tires.

 

C.21 INTEGRATED PRODUCT TEAM:

The Contractor and the Government shall use an Integrated Product Team (IPT) as
the primary management vehicle for monitoring the status of the work described
in this contract. The IPT will provide a means for coordinating/monitoring
schedules and performance. IPT members will include personnel designated by the
Contractor, the Contracting Officer, the Contracting Officer’s Technical
Representative (COTR), and other personnel designated by the Government, which
may include Government support Contractors. The Team will use Alpha Contracting
techniques to expedite performance of this action, when advantageous to
progress.

 

C.22 Partnering

The Government proposes to enter into a voluntary Partnering arrangement with
the Contractor as addressed in the Army Material Command (AMC) Guide:
“Partnering for Success. Partnering is a commitment between Government and
industry to improve communications and avoid disputes. This is accomplished
through an informal process with the primary goal of providing American soldiers
with quality supplies and services, on time, and at a reasonable price.
Proposals shall include any potential costs associated with the Partnering
concept. Information on Partnering can be found at the following website:
http://www.amc.army.mil/amc/command_counsel/partnering.html

 

*** END OF NARRATIVE C0002 ***

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

LINE
ITEM

 

PRON/
AMS CD/
MIPR

 

ACRN

 

OBLG STAT/
JOB ORD NO

 

PRIOR AMOUNT

 

INCREASE/DECREASE
AMOUNT

 

CUMULATIVE
AMOUNT

 

2100AA

 

P196M0482T
51108360009 P19P50091CBBA

 

AD

 

1
9ZCMB1

 

$

 0.00

 

$

 [***

]

$

 [***

]

 

 

 

 

 

 

 

 

 

  

 

$

  

 

$

  

 

2101AA

 

P196M0492T
51108360009
P1950091CBBA

 

AD

 

1
9ZCMB1

 

$

 0.00

 

$

 [***

]

$

 [***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

 [***

]

 

 

 

SERVICE
NAME

 

NET CHANGE
BY ACRN

 

ACCOUNTING CLASSIFICATION

 

 

 

ACCOUNTING
STATION

 

INCREASE/DECREASE
AMOUNT

 

Army

 

AD

 

21   92035000091C1C09P51108331E1

 

S20113

 

W56HZV

 

$

 [***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

 [***

]

 

NET CHANGE FOR AWARD:

 

PRIOR AMOUNT
OF AWARD

 

INCREASE/DECREASE
AMOUNT

 

CUMULATIVE
OBLIG AMT

 

  

 

$

55,812,440.83

 

$

25,872,611.52

 

$

81,685,052.35

 

 

ACRN

 

EDI ACCOUNTING CLASSIFICATION

 

AD

 

21     091120350000     S20113     91C1C095110836000931E1     9ZCMB1S20113     W56HZV

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION I - CONTRACT CLAUSES

 

 

 

Status

 

Regulatory Cite

 

Title

 

Date

 

I-1

 

CHANGED

 

52.216-24

 

LIMITATION OF GOVERNMENT LIABILITY

 

APR/1984

 

 

(a) In performing this undefinitized contract action, the Contractor is not
authorized to make expenditures or incur obligations exceeding $50,594,467.35
dollars.

(b) The maximum amount for which the Government shall be liable if this
undefinitized contract action is terminated is $103,254,015.00 dollars.

 

(End of Clause)

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION J - LIST OF ATTACHMENTS

 

List of
Addenda

 

Title

 

Date

 

Number
of Pages

 

Transmitted By

 

Attachment 0014

 

MAGNETIC PARTICLE INSPECTION REQUIREMENT

 

 

 

001

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Page 35 of 35

 

W56HZV-08-C-0028                                                                                                        
ATTACHMENT 0014

 

BUFFALO - MAGNETIC PARTICLE INSPECTION REQUIREMENT

 

The following conditions apply to the inspection:

 

1. There shall be a minimum 21 day incubation period after welding before the
inspection is performed.

 

2. The inspected surface shall be bare steel or primer only.

 

Repairs of cracks shall be performed by a procedure approved by the program
manager’s office. The repair procedure shall include a firing record indicating
that the repaired area meets the AP threat requirement for that surface. This
procedure should be added and signed on FIR.

 

Should no cracks be found in a statistically significant number of hulls
indicating that all the manufacturing processes are under control, the magnetic
particle inspection will be waived by the program manager’s office.

 

--------------------------------------------------------------------------------